Exhibit 10.14 DATED20 BRINDLEYPLACE NOMINEE LIMITED and BRINDLEYPLACE CO-NOMINEE LIMITED (1) BRINDLEYPLACE (HEADLEASE) LIMITED and BRINDLEYPLACE (HEADLEASE) (No 2) LIMITED(2) HINES-MOORFIELD BRINDLEY 100 S.Á.R.L.(3) HINES-MOORFIELD BRINDLEY 3 S.Á.R.L.(4) HINES-MOORFIELD BRINDLEY 4 S.Á.R.L.(5) HINES-MOORFIELD BRINDLEY 5 S.Á.R.L.(6) HINES-MOORFIELD BRINDLEY 6 S.Á.R.L.(7) and HINES-MOORFIELD BRINDLEY 9 S.Á.R.L.(8) AGREEMENT FOR SALE ofland and buildings at Brindleyplace, Birmingham CONTENTS ClauseHeading 1Definitions and Interpretation 2Agreement for Sale and Purchase 3Condition Precedent 4Price 5Capital Allowances 6Deposit 7Completion Arrangements 8Vacant Possession 9Title 10Specific matters subject to which the Properties are sold 11General matters subject to which the Properties are sold 12Transfer 13Insurance 14Misrepresentation 15Costs 16VAT 17Money Laundering Regulations/United States Filing Requirements 18Employees 19Completion Documents 20EPCs 21Incorporation of Schedules 22Contracts (Rights of Third Parties) Act 1999 23Commercial Conditions 24Notices 25Land Registration Act 2002 26Announcements 27Confidentiality 28Governing Law and Jurisdiction 29Intellectual Property 30Non Merger Part 2 - Income and outgoings 5Rent deposits Schedule 4Pending rent reviews Schedule 5Value added tax Transfer of a going concern Schedule 6Form of election under section 198 of the Capital Allowances Act 2001 Schedule 7Environmental liabilities 1Scope of this Schedule 3Contracts capable of assignment 4Contracts not capable of assignment DATED2010 PARTIES BRINDLEYPLACE NOMINEE LIMITED (company number 4845749) and BRINDLEYPLACE CO-NOMINEE LIMITED (company number 4845777) whose registered offices are at 5 Albany Courtyard Piccadilly London W1J 0HF ("the First Seller"); BRINDLEYPLACE (HEADLEASE) LIMITED (company number 4412525) and BRINDLEYPLACE (HEADLEASE) (NO 2) LIMITED (company number 4412539) both of whose registered offices are at 5 Albany Courtyard Piccadilly London W1J 0HF ("the Second Seller"); HINES-MOORFIELD BRINDLEY 100 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the First Buyer”); HINES-MOORFIELD BRINDLEY 3 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the Second Buyer”); HINES-MOORFIELD BRINDLEY 4 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the Third Buyer”); HINES-MOORFIELD BRINDLEY 5 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the Fourth Buyer”); HINES-MOORFIELD BRINDLEY 6 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the Fifth Buyer”); and HINES-MOORFIELD BRINDLEY 9 S.Á.R.L (registered in Luxembourg) of 205, route d’Arlon L-1550 Luxembourg, Grand Duché de Luxembourg (“the Sixth Buyer”). OPERATIVE PROVISIONS 1 Definitions and Interpretation In this Agreement: "Actual Completion" means completion of the sale and purchase of the Properties, whether or not it takes place on the Completion Date (referred to in the Commercial Conditions as "the date of actual completion''). “Beneficial Owner” means Brindleyplace Limited Partnership acting by its general partner Brindleyplace General Partner Limited. "Buyers" means together the First Buyer, the Second Buyer, the Third Buyer, the Fourth Buyer, the Fifth Buyer and the Sixth Buyer and the Buyer means any one of them. "Buyers' Solicitors" means Berwin Leighton Paisner LLP of Adelaide House, London Bridge, London, EC4R 9HA (ref CDEP/21879/11) or such other firm of lawyers whose details have been notified in writing to the other parties to this Agreement by the Buyers. "CAA" means the Capital Allowances Act 2001. “Certificates” means: (a) a certificate signed by the proprietor for the time being of the estate registered under title number WM879003 or the solicitor acting for the said proprietor stating that the provisions of clause 8.4 of a deed dated 18 April 2008 referred to in entry 9 of the Proprietorship Register of title number WM491380 have been complied with; and (b) a certificate signed by the proprietor for the time being of the estate registered under title numbers WM824195 and WM829976 or the solicitor acting for the said proprietor stating that the provisions of clause 2.3 of the deed dated 18 April 2008 referred to in entry 8 of the Proprietorship Register to title number WM491380 have been complied with or do not apply. "Commercial Conditions" means the conditions in part 1 of the Standard Commercial Property Conditions (Second Edition), and Commercial Condition is to be construed accordingly. "Completion Date" means the date specified in clause 3. "Completion Time" means 2.00 pm. "Contract Rate" means an interest rate equal to 4% over the base rate of Barclays Bank PLC from time to time; Commercial Condition 1.1.1(e) is varied accordingly. "Deed of Assignment of Arrears" means a deed in the agreed form at Appendix 1. "Deeds of Covenant" means the deeds of covenant to be entered into by the First Buyer in the agreed forms at Appendix 8. "Eighth Property" means the leasehold land described in Schedule 1, Part 8 (Eighth Property) and (as the context may require) a part of it. "Eleventh Property" means the leasehold land described in Schedule 1, Part 11 (Eleventh Property) and (as the context may require) a part of it. “EPC” means an energy performance certificate and recommendation report (as those terms are defined in the EPC Regulations). “EPC Regulations” means the Energy Performance of Buildings (Certificates and Inspections) (England and Wales) Regulations 2007. "Estate" means the Brindleyplace estate of which the Properties form part and which is defined in the Sellers’ Leases. "Fifth Property" means the leasehold land described in Schedule 1, Part 5 (Fifth Property) and (as the context may require) a part of it. "First Property" means the leasehold land described in Schedule 1, Part 1 (First Property) and (as the context may require) a part of it. "Fixtures" means all Special Rate Fixtures and Non Integral Features Fixtures within the Properties. "Fourth Property" means the leasehold land described in Schedule 1, Part 4 (Fourth Property) (and as the context may require) a part of it. “IPR” means all copyright and rights in the nature of copyright, design rights, trade marks or applications for any of the above whether or not registered or capable of registration and whether subsisting in the United Kingdom or any other part of the world relating to and/or including the name of “BrindleyPlace” which the Sellers have any interest in. "Leases" means the leases, supplemental deeds, deeds of variation and licences subject to which the First Seller and the Second Seller hold their respective interests in the Properties details of which are set out in Schedule 3 (Leases). "Letter" means a duty of care letter to be given by Plowman Craven Limited to the Second Buyer in respect of the Second Property in the form at Appendix 2. "Licence to Assign" means the form of licence to assign in respect of the Ninth Property and the Eleventh Property annexed to this Agreement. "Ninth Property" means the leasehold land described in Schedule 1, Part 9 (Ninth Property) and (as the context may require) a part of it. "Non Integral Features Fixtures" means items other than Special Rate Fixtures which are fixtures for the purposes of Chapter 14, Part 2 CAA. "Price" means the price for the Properties as defined in Clause 4 (Price). "Properties" means collectively the First Property, the Second Property, the Third Property, the Fourth Property, the Fifth Property, the Sixth Property, the Seventh Property, the Eighth Property, the Ninth Property, the Tenth Property, the Eleventh Property and the Twelfth Property and reference to a "Property" shall be to any one of them as appropriate. “Relevant Date” means the relevant date as defined in article 5 of the Value Added Tax (Special Provisions) Order 1995 (S.I. 1995/1268) “Relevant Property” means, in relation to a Buyer, the Property to be acquired by that Buyer pursuant to this Agreement. "Second Property" means the leasehold land described in Schedule 1, Part 2 (Second Property) and (as the context may require) a part of it. "Sellers" means together the First Seller and the Second Seller. "Sellers’ Eighth Lease" means the lease under which the First Seller holds its interest in the Eighth Property details of which are set out in Schedule 2, Part 8 (Particulars of the Sellers’ Eighth Lease). "Sellers’ Eleventh Lease" means the lease under which the Second Seller holds its interest in the Eleventh Property details of which are set out in Schedule 2, Part 11 (Particulars of the Sellers’ Eleventh Lease). "Sellers’ Fifth Lease" means the lease under which the First Seller holds its interest in the Fifth Property details of which are set out in Schedule 2, Part 5 (Particulars of the Sellers’ Fifth Lease). "Sellers’ First Lease" means the lease under which the Second Seller holds its interest in the First Property details of which are set out in Schedule 2, Part 1 (Particulars of the Sellers’ First Lease). "Sellers’ Fourth Lease" means the lease under which the First Seller holds its interest in the Fourth Property details of which are set out in Schedule 2, Part 4 (Particulars of the Sellers’ Fourth Lease). "Sellers’ Leases" means collectively the Sellers’ First Lease, the Sellers’ Second Lease, the Sellers’ Third Lease, the Sellers’ Fourth Lease, the Sellers’ Fifth Lease, the Sellers’ Sixth Lease, the Sellers’ Seventh Lease, the Sellers’ Eighth Lease, the Sellers’ Ninth Lease, the Sellers’ Tenth Lease, the Sellers’ Eleventh Lease and the Sellers’ Twelfth Lease and reference to a "Sellers’ Lease" shall be to any one of them as appropriate. "Sellers’ Ninth Lease" means the lease under which the Second Seller holds its interest in the Ninth Property details of which are set out in Schedule 2, Part 9 (Particulars of the Sellers’ Ninth Lease). "Sellers’ Second Lease" means the lease under which the First Seller holds its interest in the Second Property details of which are set out in Schedule 2, Part 2 (Particulars of the Sellers’ Second Lease). "Sellers’ Seventh Lease" means the lease under which the First Seller holds its interest in the Seventh Property details of which are set out in Schedule 2, Part 7 (Particulars of the Sellers’ Seventh Lease). "Sellers’ Sixth Lease" means the lease under which the First Seller holds its interest in the Sixth Property details of which are set out in Schedule 2, Part 6 (Particulars of the Sellers’ Sixth Lease). "Sellers’ Tenth Lease" means the lease under which the First Seller holds its interest in the Tenth Property details of which are set out in Schedule 2, Part 10 (Particulars of the Sellers’ Tenth Lease). "Sellers’ Twelfth Lease" means the lease under which the First Seller holds its interest in the Twelfth Property details of which are set out in Schedule 2, Part 12 (Particulars of the Sellers’ Twelfth Lease). "Sellers’ Solicitors" means Wragge & Co LLP of 55 Colmore Row, Birmingham, B3 2AS or such other firm of lawyers whose details have been notified in writing to the other parties to this Agreement by the Sellers. "Sellers’ Third Lease" means the lease under which the First Seller holds its interest in the Third Property details of which are set out in Schedule 2, Part 3 (Particulars of the Sellers’ Third Lease). "Seventh Property" means the leasehold land described in Schedule 1, Part 7 (Seventh Property) and (as the context may require) a part of it. "Sixth Property" means the leasehold land described in Schedule 1, Part 6 (Sixth Property) and (as the context may require) a part of it. "Special Rate Fixtures" means items referred to in section 28 CAA (thermal insulation) or section 33A CAA (integral features). "Tenth Property" means the leasehold land described in Schedule 1, Part 10 (Tenth Property) and (as the context may require) a part of it. "Third Property" means the leasehold land described in Schedule 1, Part 3 (Third Property) and (as the context may require) a part of it. "TOGC" means a transfer of a business (or part of a business) as a going concern for the purposes of section 49 VATA and article 5 of the Value Added Tax (Special Provisions) Order 1995. "Transaction" means the transaction effected by this Agreement and all related documents to be executed in accordance with this Agreement. "Twelfth Property" means the leasehold land described in Schedule 1, Part 12 (Twelfth Property) and (as the context may require) a part of it. "VAT" means value added tax. "VATA" means Value Added Tax Act 1994. Where a party is placed under a restriction in this Agreement, the restriction is to be deemed to include the obligation on that party not to permit infringement of the restriction. The Clause and paragraph headings are for ease of reference only and are not to be taken into account in the interpretation of the provisions to which they refer. Unless the context otherwise requires, references: (a) to defined terms are references to the relevant defined term in Clause 1 (Definitions and Interpretation) of this Agreement; (b) to numbered Clauses and Schedules are references to the relevant Clause in, or Schedule to, this Agreement; and (c) to a numbered paragraph in a Schedule are references to the relevant paragraph in that Schedule. Words denoting the singular include the plural meaning and vice versa. References to any statutes or statutory instruments include any statute or statutory instrument amending, consolidating or replacing them respectively from time to time in force, and references to a statute include statutory instruments and regulations made pursuant to it. Words importing one gender include both other genders. References to "liability" include, where the context allows, claims, demands, proceedings, damages, loss, costs and expenses, and that interpretation is to be given in any document using the term entered into pursuant to this Agreement. References to "relevant associate" and "relevant group member" are to be construed in accordance with paragraph 3 schedule 10 to the VATA, and paragraph 21 schedule 10 to the VATA, respectively. References to "option to tax" and to a person "exercising the option to tax" (and similar expressions) are to be construed in accordance with schedule 10 to the VATA. References to use of the Properties (or similar expressions) "for a relevant charitable purpose" are to be construed in accordance with paragraphs 7 and 33 schedule 10 to the VATA. References to use of the Properties (or similar expressions) "for a relevant residential purpose" are to be construed in accordance with paragraphs 6 and 33 schedule 10 to the VATA. 2 Agreement for Sale and Purchase The Sellers are to sell and the Buyers are to buy the Properties in accordance with Schedule 8. The interests to be sold are leasehold under the Sellers' Leases. The sale includes the Fixtures but subject to the right of a tenant to remove tenant's and trade fixtures and fittings. Subject to clause 2.5, the Buyers shall be obliged to complete notwithstanding damage to or destruction of the Properties. If at any time prior to the Completion Date the whole or substantially the whole of the Estate shall be damaged or destroyed so as to be unfit for beneficial occupation or use, then the Buyers on written notice to the Sellers may elect to determine this Agreement with immediate effect whereupon this Agreement shall automatically cease and determine and be of no further force or effect whatsoever (but without prejudice to the rights of any party in respect of any prior breach or breaches by any other party of the terms of this Agreement) and the Sellers shall return the deposit monies referred to in clause 6 to the Buyers together with all interest actually accrued thereon within five working days of receipt of the said notice. 3 Condition Precedent 3.1Commercial Condition 10.3 does not apply: (a) “Completion Date” means the fourth working day after the Unconditional Date; (b) “Condition Precedent” means receipt of Limited Partner Consent; (c) “Limited Partner Consent” means a letter in the form at Appendix 3 addressed to the Buyers confirming that votes have been cast in favour of the sale and purchase of the Properties pursuant to this Agreement from limited partners of the Partnership holding together at least fifty point zero one per centum (50.01%) of the voting capital of the Partnership; (d) “Long Stop Date” means five weeks from the date of this Agreement; (e) “Partnership” means The Brindleyplace Limited Partnership; (f) “Unconditional Date” means the first working day after the Condition Precedent has been satisfied in full. Completion is conditional on the Unconditional Date occurring on or prior to the Long Stop Date. 4 Price The Price for the Properties is one hundred and eighty six million two hundred thousand pounds (£186,200,004) allocated between the Properties as follows: (a) First Property one pound (£1); (b) Second Property thirty four million five hundred thousand pounds (£34,500,000); (c) Third Property forty three million pounds (£43,000,000); (d) Fourth Property twenty seven million eight hundred thousand pounds (£27,800,000); (e) Fifth Property thirty five million two hundred and fifty thousand pounds (£35,250,000); (f) Sixth Property three million two hundred and fifty thousand pounds (£3,250,000); (g) Seventh Property one pound (£1); (h) Eighth Property twenty million pounds (£20,000,000); (i) Ninth Property one pound (£1); (j) Tenth Property six hundred and fifty thousand pounds (£650,000); (k) Eleventh Property one pound (£1); and (l) Twelfth Property twenty one million seven hundred and fifty thousand pounds (£21,750,000). 5 Capital Allowances The following provisions of this Clause5 apply in respect of the capital expenditure on the provision of the Fixtures; the Standard Commercial Property Conditions (Second Edition) Part 2, B do not apply. The Beneficial Owner and the Second Buyer are at Actual Completion jointly to make an election in the form in Schedule 6 (the “Election”) that the aggregate disposal value of: (a) the Non Integral Features Fixtures at the Second Property shall be £1,573,850; and (b) the Special Rate Fixtures at the Second Property shall be £1 and the Sellers undertake to procure that the Beneficial Owner does this Each is to give notice of the Election to its inspector of taxes no later than two years after Actual Completion.The Sellers undertake to procure that the Beneficial Owners shall not and the Buyers undertake not to vary or revoke the Election without the consent of the other, and the Sellers and the Second Buyer are to co-operate and take all steps reasonably required to give proper effect to the Election and the Sellers undertake to procure that the Beneficial Owner similarly co-operates and takes all steps reasonably required. The Sellers are to provide the Buyers (at the Buyers’ cost) with all reasonable assistance in helping the Buyers to prepare their capital allowances claims for the Fixtures. 6 Deposit The Buyers are to pay a deposit of £18,620,000 (eighteen million six hundred and twenty thousand pounds) to the Sellers’ Solicitors as stakeholder no later than the signing of this Agreement. Commercial Condition 2.2 shall not apply and the deposit is to be held by the Sellers’ Solicitors on terms that accrued interest shall belong to the Buyers. 7 Completion Arrangements Completion is to take place on the Completion Date and before the Completion Time at the offices of the Sellers’ Solicitors, or elsewhere as they may reasonably direct.Commercial Condition 8.1.1 is varied accordingly. On the Completion Date, the Buyers shall pay the Price to the Sellers. On the Completion Date, the Sellers shall pay to the Buyers £250,000 which reflects the unexpired residue of any rent free periods in respect of the Properties. The Buyers are to pay the money due on completion by direct credit to the Sellers’ Solicitors’ account at Lloyds TSB, 125 Colmore Row, Birmingham, Account 00660947, Sort Code 30-00-03. The money is to be treated as paid to the Sellers at the time that it is received in that bank account. If the money due on completion is received after the Completion Time, completion is to be treated for the purposes only of Commercial Conditions 8.3 and 9.3 as taking place on the next working day as a result of the Buyers' default.Commercial Condition 8.1.2 is varied accordingly. 8 Vacant Possession Subject to Clause 11.1 the sale is with vacant possession of those parts of the Property not held subject to the Leases at the time of Actual Completion. 9 Title Title to the Properties as at the date of this Agreement has been deduced by the Sellers to the Buyers and consists of official copy entries on the register dated 27 May 2010 and the Buyers are not entitled to raise any objection to or requisition on the title to the extent that it has been deduced except those in relation to the usual pre-completion searches and pre-completion requisitions. The Sellers sell with full title guarantee; Commercial Condition 6.6.2 does not apply. 10 Specific matters subject to which the Properties are sold The Properties are affected by and sold subject to the Leases. The Buyers or the Buyers’ Solicitors have been supplied with official copy entries relating to the title to the Properties dated 27 May 2010 and copies of the Leases. The Buyers are to be treated as entering into this Agreement knowing and fully accepting those terms and may not raise any objection to or requisition on them save in respect of any matter that arises (not previously disclosed) as a consequence of the Buyers' pre-completion searches against the registered titles to the Properties. 11 General matters subject to which the Properties are sold The Sellers are respectively selling the Properties free from encumbrances other than: (a) the encumbrances referred to in Commercial Condition 3.1.2 (as varied by Clause 11.3); and (b) any unregistered interests which override registered dispositions under schedule 3 of the Land Registration Act 2002. Nothing in Clause 11.1 affects the duty of the Sellers to make disclosure of any latent defect in title of which either of the Sellers is aware or of which the Sellers have the reasonable means of knowledge. With respect to encumbrances subject to which the Properties are being sold, Commercial Condition 3.1.2(c) is replaced by the following condition: "(c) those which the Seller does not and could not reasonably know about even if discovered before completion". 12 Transfer The transfers of each of the Properties shall be in the forms at Appendix 4. Commercial Condition 3.3 does not apply. 13 Insurance The Sellers are to maintain in force the insurance of the Properties until Actual Completion (unless it is maintained by a tenant of any of the Properties) and Commercial Condition 7.1.2 applies but: (a) the Sellers are not responsible to the Buyers for any deficiency in the amount insured or inadequacy of the risks covered; (b) Commercial Condition 7.1.2(d) does not apply if the interest in the Properties of a contractual purchaser is covered by the terms of the policy; and (c) the Buyers are only entitled to credit against their obligation in Commercial Condition 7.1.3 to pay to the Sellers a proportionate part of the premium which the Sellers paid in respect of the period from the date of this Agreement to Actual Completion of so much of the amount paid by the tenants to the Sellers towards the premium for that period. Accordingly, Commercial Condition 7.1.3 is varied. The Sellers are to pay any refund of premium they receive to the Buyers to be held on trust for the relevant tenant in proportion to the premium which that tenant had paid to the Sellers in advance.Commercial Condition 7.1.2(g)(ii) does not apply. 14 Misrepresentation The Buyers acknowledge that no statement or representation, whether oral or written, previously made to them, or any person concerned on their behalf, by or for the Sellers, their agents or solicitors, has induced them to enter into this Agreement, apart from the written replies of the Sellers’ Solicitors to written enquiries raised by the Buyers' Solicitors. Liability of the Sellers and any remedy of the Buyers at law, in equity or under statute in respect of such a statement or representation innocently made, or for implied warranty, apart from the written replies of the Sellers’ Solicitors to written enquiries raised by the Buyers' Solicitors, is excluded. 15 Costs Each party is responsible for its own professional costs relating to the preparation and implementation of this Agreement. 16 VAT Commercial Condition 1.4 does not apply. Any consideration paid or given for taxable supplies of goods or services under or in connection with this Agreement is to be treated as exclusive of VAT.The recipient of any such supply is, in addition to the consideration for the supply, to pay to the supplier an amount equal to any VAT which is chargeable in respect of the supply in question on the later of: (a) the day on which the consideration for the supply is paid or given; and (b) production of a proper VAT invoice. (a) If VAT is charged where it properly ought not to have been, the party to this Agreement who is the recipient of that VAT (the "recipient'') is on demand to pay an amount equal to such VAT and is to issue to the party to this Agreement who paid that VAT an appropriate credit note. (b) Where the incorrect charging of VAT is attributable to a breach of this Agreement by the recipient then the recipient is to pay interest at a rate equal to 2% over the base rate of Barclays Bank PLC from time to time on the amount payable under Clause 16.3(a) from the date that that VAT was paid to the recipient until the date repayment is made under Clause 16.3(a). The parties consider that, in mutual reliance on each others' warranties and undertakings in Schedule 5 (Value added tax Transfer of a going concern), the sale and purchase of the Properties other than the First Property, the Ninth Property and the Eleventh Property will constitute TOGCs; the Standard Commercial Property Conditions (Second Edition) Part 2, A do not apply. The Seller warrants that it has opted to tax the First Property, and that option will not be revoked prior to Completion.Schedule 5 to this Agreement does not apply to the transfer of the First Property.Reference to ‘Property’ in Schedule 5 to this Agreement does not constitute a reference to the First Property. 17 Money Laundering Regulations/United States Filing Requirements The Sellers and the Sellers’ Solicitors are not obliged to accept a payment under this Agreement unless it is remitted by or drawn on an institution which carries on activities of the nature listed in regulation 2(2)(a) of The Money Laundering Regulations 2003 (SI 2003 No 3075) and which is covered by the EC Money Laundering Directive (Directive 91/308/EEC on prevention of the use of the financial system for the purposes of money laundering, as amended by Directive 2001/97/EC). A payment made other than in accordance with the provisions of this Clause 17 (Money laundering regulations) may be rejected as payment not made in accordance with the terms of this Agreement. The Sellers shall provide to Buyers (at Buyer’s expense) copies of such factual information as may be reasonably requested by the Buyers, and are in the possession or control of the Sellers, or its property manager or accountants, to enable the Buyers’ auditor (Deloitte & Touche LLP or any successor auditor selected by the Buyers) to conduct an audit of the income statements of the Properties for the year in which completion occurs plus up to the three prior years. The Buyers shall be responsible for all out-of-pocket costs associated with this audit.Without limiting the foregoing: (a) at the Buyers’ expense, the Sellers shall provide such documentation as the Buyers or their auditor may reasonably request in order to complete its audit; and (b) the Sellers shall furnish to the Buyers such financial and other information as may be reasonably required by the Buyers or any affiliated company of the Buyers to make any required filings with the Securities and Exchange Commission or other US governmental authority provided that the foregoing obligations of the Sellers shall be limited to providing such information or documentation as may be in the possession of, or reasonably obtainable by the Sellers, its property manager or accountants, at no material cost to the Sellers, and in the format that the Sellers (or its property manager or accountants) have maintained such information. 18 Employees The Sellers warrant that there are no persons and liabilities in respect of any persons which would transfer to the Buyers pursuant to the Transaction by virtue of the Transfer of Undertakings (Protection of Employment) Regulations 2006. 19 Completion Documents Simultaneously with the transfer of the Properties to the Buyers the Sellers shall: (a) assign (or procure the assignment) to the relevant Buyers of the benefit of the warranties and other construction documents listed in the Schedules to the deeds of assignment annexed at Appendix 5;and (b) procure the issue of the Letter; (c) provide duly executed and dated forms DS1 in respect of any registered charges against the Properties in the forms annexed at Appendix 14; and (d) provide a Licence to Assign, duly executed by the Second Seller. In respect of each of the Properties, the Sellers shall provide to the relevant Buyer on Actual Completion a rent authority letter in respect of each of the Leases in the form attached at Appendix 6, with such changes as may be agreed between the parties (all parties acting reasonably). On completion, each Buyer is to procure a signed legal opinion letter in favour of the Sellers in substantially the form attached at Appendix 7. The First Buyer shall provide to the Sellers signed Deeds of Covenant two working days prior to the Completion Date. On completion, the Sellers shall date the Deeds of Covenant and shall procure that the Certificates are provided to the First Buyer. None of the parties shall be obliged to complete the sales and purchases agreed in this Agreement unless simultaneously they each comply with their obligations in Clause 19.1, Clause 19.2 to Clause 19.4 (inclusive). 20 EPCs The Sellers shall procure that EPCs in respect of the Fourth Property, the Fifth Property, the Eighth Property and the Tenth Property shall be provided to the Buyers as soon as reasonably practicable following completion. 21 Incorporation of Schedules The provisions of the Schedules are to apply. 22 Contracts (Rights of Third Parties) Act 1999 Unless the right of enforcement is expressly provided, it is not intended that a third party should have the right to enforce provisions of this Agreement under the Contracts (Rights of Third Parties) Act 1999. 23 Commercial Conditions This Agreement incorporates the Commercial Conditions. In case of conflict between this Agreement and the Commercial Conditions, this Agreement prevails. 24 Notices A notice or document is not validly given or sent under this Agreement by email; Commercial Conditions 1.3.3(b), 1.3.5(c) and 1.3.7(e) do not apply. In Commercial Condition 8.8.1 the following wording is to be added after "notice to complete": "whereupon that other party is to become liable for the reasonable and proper legal costs of preparation and service of that notice". 25 Land Registration Act 2002 The Buyers shall promptly submit to HMRC all necessary land transaction return forms and shall apply to the Land Registry to register the relevant Buyer as proprietor of the estate comprised in the Sellers' Leases within five working days of receipt of forms SDLT5.The Buyers shall as soon as practicable comply with any requisitions raised by the Land Registry. Within five working days after registration of the transfer of the Properties, the Buyers are to provide the Sellers with official copy entries of the registers or other reliable evidence of the registration of the Buyers as proprietor of the estates transferred. 26 Announcements Subject to clause 26.3, neither the Sellers nor the Buyers shall issue any press release or make any public statement which (in any such case) relates in any way to the Transaction (or any part of it) without the prior written consent of the other party (such consent not to be unreasonably withheld or delayed) as to its content and the manner, timing and extent of its publication. The parties shall as soon as reasonable practicable following the date of this Agreement consult together upon the form of the press release or statement (as the case may be) and the non-issuing party shall promptly provide such information and comment as the issuing party may from time to time reasonably request. No prior consent as provided for in clause 26.1 shall be required if any such press release or the issue of any such public statement is required to be made (or any information or matter relating to the Transaction (or any part or parts of it) is required to be supplied): (a) by virtue of the rules made by and the requirements of the UK Listing Authority, the London Stock Exchange or the Panel on Takeovers and Mergers; or (b) by any court or governmental or administrative authority competent to require the same; or (c) to any shareholder or unitholder of a party; or (d) by any law or regulation (including for the avoidance of doubt United States securities laws, rules and regulations); but the parties shall each seek to comply withtheir respective obligations in clause 26.2 to the extent that it is reasonably practicable to do so. 27 Confidentiality Except as provided in clauses 26.1 – 26.3 inclusive, each party shall at all times keep strictly confidential and not use or otherwise disclose (other than in connection with the performance of its respective obligations under the documentation effecting the Transaction and any Land Registry applications): (a) any information supplied to it by any other party (or any agent, servant, representative or employee of any other party) in relation to the Transaction; and (b) the terms of any documentation which relates in any way to the Transaction. Notwithstanding clause27.1, any party to this agreement shall be entitled to disclose details of any information or matters contained or referred to herein which is or are required to be disclosed: (a) by virtue of the rules made by and the requirements of the London Stock Exchange or the Panel on Takeovers and Mergers or any similar body or organisation; (b) by any court or governmental or administrative authority competent to require the same; (c) by any law or regulation (including for the avoidance of doubt United States securities laws, rules and regulations); (d) to those of its officers and employees who require disclosure of such information or matters to carry out their duties PROVIDED THAT such officers and employees shall be made aware of the provisions of this clause 27 and the relevant party shall take all reasonable steps to ensure they comply therewith; (e) to its professional advisers and consultants who require disclosure of such information or matters to carry out their duties as professional advisers or consultants; (f) to any group company of a party PROVIDED THAT such group company shall be made aware of the provisions of this clause 27 and the relevant party shall take all reasonable steps to ensure they comply therewith; (g) to any shareholder or unitholder of a party; (h) to any bank or financial institution from whom the party is seeking or obtaining financing in connection with the Transaction PROVIDED THAT such bank or financial institution shall be made aware of the provisions of this clause 27 and the relevant party shall ensure reasonable steps are taken to ensure they comply therewith. The provisions of clause 27.1 shall not apply to any information: (a) which is known to a party prior to any disclosure under this agreement and can be demonstrated to have been so known; or (b) to the extent such information has been received from a third party without a duty of confidence; or (c) to the extent that such information has become generally available to the public otherwise than as a result of a breach of this clause 27 by the party seeking to disclose the information or matter in question. Each party: (a) understands that in the event of any breach of this clause 27 the other party or parties could suffer serious loss and as a result, the provisions of this clause 27 will continue for a period of two years; (b) shall be liable for any breach of any of the terms of this clause 27 by its or their respective directors, officers and employees and each party shall fully indemnify and hold harmless each other against any losses, costs, claims, damages or expenses incurred as a result of the breach of any of the terms of this clause 27; and (c) acknowledges that any failure to enforce or to exercise at any time or for any period of time, any term or right arising under this clause 27 does not constitute, and shall not be construed as, waiver of such term or right and shall in no way affect the rights to enforce and exercise it. The provisions of this clause 27 shall survive the termination of this agreement. 28 Governing Law and Jurisdiction This Agreement and any dispute or claim arising out of or in connection with it or its subject matter, whether of a contractual or non-contractual nature, shall be governed by and construed in accordance with the law of England and Wales. The parties irrevocably agree that the courts of England and Wales shall have exclusive jurisdiction to settle any dispute arising out of or in connection with this Agreement. 29 Intellectual Property To the extent that the Sellers are legally able to do so, the Sellers will procure that the IPR together with the right to sue for past infringement of the IPR will be assigned to the Buyers on the date of Actual Completion. To the extent that the Sellers are legally able to do so, the Sellers agree with the Buyers promptly to execute any further documents, perform any further acts and give any assistance as the Buyers may at any time require properly: (a) to complete or record the Buyers’ title to the IPR; or (b) to defeat any challenge to the validity of, or resolve any questions concerning, the IPR provided that the Sellers and any of the partners in the Partnership shall be permitted to use the term “Brindleyplace” (and any associated logos and images) in their publications and website content for the purpose of describing the Sellers and/or the Partnership as the original developer and owner of the Properties. 30 Non Merger Notwithstanding completion of the sale and purchase of the Properties all the provisions of this Agreement shall continue in full force and effect to the extent that anything remains to be performed or obtained hereunder. Signed by the duly authorised representatives of the parties on the date of this Agreement. Schedule 1 Description of the Properties Part 1 - First Property Description: All those premises situate at or known as Brindleyplace, Birmingham and all buildings from time to time on them or any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM491380 Part 2 - Second Property Description: All those premises situate at or known as Number Three Brindleyplace, Birmingham and all buildings from time to time on them or any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM682940 Part 3 - Third Property Description: All those premises situate at or known as Number Four Brindleyplace, Birmingham and all buildings from time to time on them or any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM767322 Part 4 - Fourth Property Description: All those premises situate at or known as Number Five Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM625319 Part 5 – Fifth Property Description: All those premises situate at or known as Number Six Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM771278 Part 6 – Sixth Property Description: All those premises forming ground floor of Number Six Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM781841 Part 7 – Seventh Property Description: All those premises situate at or known as the additional restaurant area at Number Six Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM964812 Part 8 – Eighth Property Description: All those premises situate at or known as Number Nine Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM728645 Part 9 – Ninth Property Description: All those premises forming part of basement and ground floor Number Nine Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM729814 Part 10 – Tenth Property Description: All those premises situate at or known as the Café Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM771271 Part 11 – Eleventh Property Description: All those premises forming the basement of the Café Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM771269 Part 12 –Twelfth Property Description: All those premises situate at or known as the Car Park Brindleyplace, Birmingham and any fixtures and fittings whenever fixed except those fixed by the tenant which are generally regarded as tenant's or trade fixtures. Title No: WM771273 Schedule 2 Provisions relating to the Sellers' Leases Part 1 - Particulars of the Sellers' First Lease Date Document Parties 19/09/1989 Application (plaint no 8914708) Birmingham City Council (1) Brindleyplace plc (2) 20/09/1989 Order (plaint no 8914708) Birmingham City Council (1) Brindleyplace plc (2) 10/11/1989 Lease of whole Birmingham City Council (1) Brindleyplace plc (2) Rosehaugh plc (3) Merlin International Properties (UK) Limited (4) 21/06/1990 Deed of variation Birmingham City Council (1) Brindleyplace plc (2) 14/10/1992 Deed of variation Birmingham City Council (1) Brindleyplace plc (2) National Exhibition Centre Ltd (3) 30/11/1992 Deed of rectification variation and release Birmingham City Council (1) Brindleyplace plc (2) Rosehaugh plc (3) 14/12/1992 Originating application (plaint no 9269600) Birmingham City Council (1) Brindleyplace plc (2) 18/12/1992 Order (plaint no 9269600) Birmingham City Council (1) Brindleyplace plc (2) 01/1994 Originating application Birmingham City Council (1) Brindleyplace plc (2) 11/02/1994 Deed of variation Birmingham City Council (1) Brindleyplace plc (2) 17/06/1994 Deed of variation and supplemental lease and memorandum Birmingham City Council (1) Brindleyplace plc (2) 24/06/1994 Memorandum regarding lease 02/12/1994 Letter regarding insurance of 5Brindleyplace from Birmingham City Council Legal Services to D J Freeman Birmingham City Council (1) D J Freeman (2) 04/07/1995 Memorandum re: Oozells Street School Works Birmingham City Council (1) Brindleyplace plc (2) 19/03/1997 Court Application and Order 21/04/1997 Lease ADCL (1) Midlands Electricity Plc (2) 04/12/1996 Deed of surrender and variation Birmingham City Council (1) ADC Ltd (2) Crosby Homes (Midlands) Ltd (3) 14/06/1999 Substation Lease ADCL (1) Midlands Electricity Plc (2) 16/05/2002 Deed of Variation Birmingham City Council (1) ADCL (2) 18/07/2002 Deed of release Argent Development Consortium Limited (1) Britel Fund Trustees Ltd (2) 25/07/2002 Deed relating to Headlease in the Brindleyplace Estate (stamp duty deed) Argent Development Consortium Limited (1) Argent Brindleyplace Investments Ltd (2) 30/07/2002 Trust Deed Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No 2) Limited (1) Argent Development Consortium Limited (2) 31/07/2002 Form TR1 – Title No.WM491380 22/10/2003 Lease of whole Brindleyplace Headlease& Brindleyplace Headlease (No 2) Ltd (1) Argent Estates Limited (2) 18/04/2008 Deed of Variation Birmingham City Council (1) Accor UK Busienss & Leisure Hotels Limited (2) Land Securities Trillium (Hotels) Limited (3) Brindleyplace (Headlease) Limited & Brindleyplace (Headlease) No.2 Limited (4) The Royal Bank of Scotland plc (5) Argent Estates Limited (6) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (7) 18/04/2008 Deed of Covenant Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No.2) Limited (1) Argent Estates Limited (2) 18/04/2008 Deed of grant of easements and creation of covenants WM491380, WM879003 18/04/2008 TP1 Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No.2) Limited (1) Argent Estates Limited (2) 18/04/2008 Deed of covenant Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No.2) Limited (1) RBS (2) 28/09/2009 Deed of variation Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No 2) Limited (1) Argent Estates Limited (2) 14/01/1992 Memorandum of agreement Brindleyplace plc (1) West Midlands Passenger Transport Executive (2) 11/01/1992 Deed of grant Birmingham City Council (1) Midlands Electricity plc (2) 10/05/1993 Deed of grant British Waterways Board (1) Birmingham City Council (2) 10/05/1993 Deed of Grant British Waterways Board (1) Birmingham City Council (2) 16/09/1994 Deed of variation British Waterways Board (1) Birmingham City Council (2) 15/02/1994 Wayleave agreement and consent Brindleyplace plc (1) Midlands Electricity plc (2) 01/08/1994 Deed of grant of an easement relating to a water main Brindleyplace plc (1) Severn Trent Water Ltd(2) 26/08/1994 Deed of grant in respect of access and cables to land Brindleyplace plc (1) Midlands Electricity plc (2) 21/02/1995 Deed of release Birmingham City Council (1) Midlands Electricity plc (2) 11/11/1997 Deed of grant and variation Argent Development Consortium Limited (1) Midlands Electricity Plc (2) 02/03/1998 Deed of grant Argent Development Consortium Limited (1) BAPTL (2) Ionica Plc (3) Severn Trent Water (4) 08/04/2002 Deed of Grant Argent Development Consortium Limited (1) Argent Estates Ltd (2) GPU Power Networks (UK) Plc (3) 29/07/2003 Licence for Access Brindleyplace (Headlease) LtdBrindleyplace (Headlease) (No 2) Ltd (1) British Waterways Board (2) 11/02/1994 Deed Birmingham City Council (1) Brindleyplace plc (2) 16/09/1994 Deed of Variation British Waterways Board (1) Birmingham City Council (2) 22/05/1996 Deed Birmingham City Council (1) Argent Development Consortium Limited (2) 06/07/1894 Indenture James Thomas Grice (1) The Mayor Aldermen and Citizens of the City of Birmingham (2) 06/10/1958 Conveyance Wales Ltd (1) The Lord Mayor Alderman & Citizens of the City of Birmingham (2) 31/05/1960 Conveyance Hoskins & Horton Ltd(1) Corporation of Birmingham(2) 30/09/1987 Agreement Birmingham City Council (1) Meriot Hotels Ltd (2) 07/01/1988 Lease Birmingham City Council (1) Kenneth George Hardeman (2) 26/12/1874 Conveyance The London & North Western Railway Co (1) Miss Laura Price (2) 24/11/1993 Sale contract regarding Triangle site Brindleyplace plc (1) Berkeley Homes (Midlands) Ltd (2) The Berkeley Group plc (3) 18/02/1994 Licence Birmingham City Council (1) Brindleyplace plc (2) Berkeley Homes (Midlands) Ltd (3) 28/02/1994 Transfer of part Brindleyplace plc (1) Berkeley Homes (Midlands) Ltd (2) 28/02/1994 Deed of Easement and Covenant Brindleyplace plc (1) Berkeley Homes (Midlands) Ltd (2) 28/02/1994 Deed of Covenant Brindleyplace plc (1) Berkeley Homes (Midlands) Ltd (2) 05/01/1996 Licence to assign Birmingham City Council (1) Brindleyplace plc (2) ADCL (3) 29/07/2002 Licence to Assign Headlease Birmingham City Council (1) ADCL (2) Brindleyplace Headlease Limited and Brindleyplace Headlease (No 2) Limited (3) 30/06/2010 Transfer Birmingham Management Limited (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) 30/06/2010 Transfer Brindleyplace Plc (1) Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No 2) Limited (2) Part 2 - Particulars of the Sellers' Second Lease Date Document Parties 24/07/1998 Car parking deed ADC Ltd (1) Possfund Custodian Trustee Ltd (2) 24/07/1998 Underlease ADC Ltd (1) Possfund Custodian Trustee Ltd (2) 05/08/1998 Assignment of managing agents appointment ADC Ltd (1) Possfund Custodian Trustee Ltd (2) 04/07/2008 Licence to overhang Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limtied (1) and British Airways Pension Property Holdings Limited and British Airways Pension Property Holdings (Number 2) Limited (2) Part 3 - Particulars of the Sellers' Third Lease Date Document Parties 13/03/2002 Lease of Whole ADCL (1) Four Brindleyplace Ltd (2) 13/03/2002 Car Parking Deed ADCL (1) Four Brindleyplace Ltd (2) 13/03/2002 Supplemental Deed and Option ADCL (1) Four Brindleyplace Ltd (2) 15/04/2002 Deed of Covenant relating to Car Parking Deed Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No. 2) Ltd (1) Four Brindleyplace Ltd (2) 24/05/2002 Transfer of Beneficial Interest Four Brindleyplace Limited (1) Argent Brindleyplace Investments Limited (2) 26/05/2005 Tranche 2 Deed of covenant – Car Parking Deed Brindleyplace Nominee LtdBrindleyplace Co-Nominee Ltd (1) Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (2) 26/05/2005 Tranche 2 Deed of covenant – Supplemental Deed Brindleyplace Nominee LtdBrindleyplace Co-Nominee Ltd (1) Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (2) 26/05/2005 Tranche 2 Deed of covenant -lease Brindleyplace Nominee LtdBrindleyplace Co-Nominee Ltd (1) Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (2) 27/05/2005 Tranche 2 Notice of Assignment Brindleyplace Headlease Limited and Brindleyplace Headlease (No.2) Limited Part 4 - Particulars of the Sellers’ Fourth Lease Date Document Parties 13/10/1994 Lease of whole Brindleyplace plc (1) Argent Group Investments plc (2) 20/03/1995 Supplemental deed Brindleyplace plc (1) Argent Group Investments Plc (2) 15/12/1995 Supplemental lease, deed of variation and option Brindleyplace plc (1) Number Five Brindleyplace plc (2) 15/12/1995 Deed of covenant Brindleyplace plc (1) No 5 Brindleyplace Ltd(2) 16/12/1997 Deed of Variation and Car Parking Deed Argent Development Consortium (1) No.5 Brindleyplace Ltd(2) 26/05/2005 Deed of covenant – lease Brindleyplace (Headlease) Ltd & Brindleyplace (Headlease) (No 2) Ltd (1) Brindleyplace Nominee Ltd (1) Brindleyplace Co-nominee Ltd (2) Part 5 - Particulars of the Seller's Fifth Lease Date Document Parties 15/04/2002 Lease of Whole ADCL (1) Six Brindleyplace Ltd and Six Brindleyplace (No 2) Ltd (2) 15/04/2002 Supplemental Deed and Option ADCL (1) Six Brindleyplace Ltd and Six Brindleyplace (No 2) Ltd (2) 27/06/2002 Deed of Variation ADCL (1) Six Brindleyplace Ltd and Six Brindleyplace (No.2) Ltd (2) Part 6 - Particulars of the Seller's Sixth Lease Date Document Parties 27/06/2002 Lease of ground floor Six Brindleyplace Limited and Six Brindleyplace (No.2) Limited (1) ADC Leaseback Limited (2) 18/09/2002 Deed of Variation The Royal Bank of Scotland plc (1) Six Brindleyplace Limited and Six Brindleyplace (No.2) Limited (2) 16/11/2002 Licence to Alter The Royal Bank of Scotland plc (1) Six Brindleyplace Limited and Six Brindleyplace (No.2) Limited (2) Part 7 - Particulars of the Seller's Seventh Lease Date Document Parties 24/02/2009 Supplemental Lease The Royal Bank of Scotland plc (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) Part 8 - Particulars of the Seller's Eighth Lease Date Document Parties 18/07/2000 Supplemental deed and option ADC Ltd (1) Nine Brindleyplace Ltd (2) 18/07/2000 Lease of whole ADC Ltd (1) Nine Brindleyplace Ltd (2) 18/07/2000 Car parking deed ADC Ltd (1) Nine Brindleyplace Ltd (2) 08/04/2002 Deed of grant ADCL (1) Argent Estates Limited (2) GPU Power Networks UK Plc (3) Part 9 - Particulars of the Seller's Ninth Lease Date Document Parties 18/07/2000 Lease of the ground and basement floors Nine Brindleyplace Limited (1) Argent Development Consortium Limited (2) Part 10 - Particulars of the Seller's Tenth Lease Date Document Parties 15/04/2002 Agreement for Lease ADCL (1) Café in the Square Brindleyplace Ltd and Café in the Square Brindleyplace (No2) Ltd (2) 15/04/2002 Lease of Whole ADCL (1) Café in the Square Brindleyplace Ltd and Café in the Square Brindleyplace (No2) Ltd (2) 20/08/2003 Deed of assignment ADC Ltd (1) Café in the Square Brindleyplace Ltd & Café in the Square Brindleyplace Ltd (No 2) Ltd (2) 14/05/1997 Application to contract out of new lease ADCL (1) Pelican Group Plc (2) 29/10/1997 Lease ADCL (1) Pelican Group Plc (2) 29/10/1997 Licence to alter ADCL (1) Pelican Group Plc (2) 29/10/1997 Underlease ADCL (1) Pelican Group Plc (2) 25/02/1998 Power of Attorney Whitbread Plc 03/03/1998 Power of Attorney Costa Limited 23/12/1998 Lease ADCL (1) Costa Limited (2) Whitbread Plc (3) 23/12/1998 Deed of surrender Pelican Group Plc (1) ADCL (2) Part 11 - Particulars of the Seller's Eleventh Lease Date Document Parties 15/04/2002 Lease of Whole Café in the Square Brindleyplace Ltd and Café in the Square Brindleyplace (No2) Ltd (1) ADCL (2) 31/07/2002 Plant room TR1 ADCL (1) Brindleyplace (Headlease) Limited and Brindleyplace (Headlease) (No 2) Limited (2) Part 12 - Particulars of the Seller's Twelfth Lease Date Document Parties 15/04/2002 Lease of Whole ADCL (1) Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No2) Ltd (2) 18/06/2002 Deed of Covenant relating to Supplemental Deed Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No2) Ltd (1) Seven Brindleyplace Ltd and Seven Brindleyplace (No2) Ltd (2) 18/06/2002 Deed of Covenant relating to Supplemental Deed Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No2) Ltd (1) Eight Brindleyplace Ltd and Eight Brindleyplace (No2) Ltd (2) 18/06/2002 Deed of Covenant relating to Supplemental Deed Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No2) Ltd (1) Ten Brindleyplace Ltd and Ten Brindleyplace (No2) Ltd (2) 29/07/2003 Licence for Access Canalside (Car Park) Brindleyplace Limited & Canalside (Car Park) Brindleyplace (No 2) Limited (1) British Waterways Board (2) Schedule 3 Part 1 - Leases First Property All those leases and deeds and documents details of which are set out in the schedule of notices of leases in the registers of title number WM491380 with the exception of those leases referred to at entries 9 and 10 (which related to Oozells School and additionally the following: Date Document Parties 21 June 1996 Underlease of Oozells School Brindleyplace plc (1) Oozells Trading Limited (2) 21 June 1996 Underlease of external area in front of Oozells School Brindleyplace plc (1) Oozells Trading Limited (2) Second Property Number Three (Grimley) – Ground and First Floors Date Document Parties 30/10/1996 Agreement for lease ADC Ltd (1) Grimley (2) 05/11/1996 Agreement re: car parking ADC Ltd (1) Grimley (2) 16/06/1998 Lease 1 (ground floor) ADC Ltd (1) Grimley (2) 16/06/1998 Lease 2 (1st floor) ADC Ltd (1) Grimley (2) 16/06/1998 Car parking deed (multi-storey) ADC Ltd (1) Grimley (2) 16/06/1998 Car parking deed A ADC Ltd (1) Grimley (2) 16/06/1998 Car parking deed B ADC Ltd (1) Grimley (2) 23/09/1998 Licence to Alter Possfund Custodian Trustee Limited (1) GVA Grimley (2) 15/05/2001 Licence to Alter Possfund Custodian Trustee Limited (1) GVA Grimley (2) 27/09/2002 Letter confirming agreement of terms Consignia to GVA Grimley 03/12/2002 Deed of rectification of car parking deed A – ground floor PCTL (1) GVA Grimley (2) 03/12/2002 Deed of rectification of car parking deed B – first floor PCTL (1) GVA Grimley (2) 05/12/2002 Licence to alter (both within and outside demise) ground and first floors PCTL (1) GVA Grimley (2) 09/07/2003 Memorandum of Review Licence Fee Canalside (Car Park) Brindleyplace Limited and Canalside (Car Park) Brindleyplace (No.2) Limited(1) GVA Grimley (2) 26/02/2004 Rent review memo for car parking deed B Three Brindleyplace Ltd and Three Brindleyplace (No 2) Ltd (1) GVA Grimley (2) 26/02/2004 Rent review memo Three Brindleyplace Ltd and Three Brindleyplace (No 2) Ltd (1) GVA Grimley (2) 30/06/2004 Licence to assign ground floor Three Brindleyplace Limited and Three Brindleyplace (No.2) Limited (1) A H C Voaden O J N Ogborn M R Corbett DW Henson (2) I M Stringer C Potter D J Room M J Whetstone (3) 30/06/2004 Licence to assign and deed of variation Canalside (Car Park) Brindleyplace Limited and Canalside (Car Park) Brindleyplace (No.2) Limited(1) A H C Voaden O J N Ogborn M R Corbett DW Henson (2) I M Stringer C Potter D J Room M J Whetstone (3) 30/06/2004 Licence to assign Canalside re car parking deeds Canalside (Car Park) Brindleyplace Limited and Canalside (Car Park) Brindleyplace (No.2) Limited (1) A H C Voaden O J N Ogborn M R Corbett DW Henson (2) I M Stringer C Potter D J Room M J Whetstone (3) 30/06/2004 Licence to assign 1st floor Three Brindleyplace Limited and Three Brindleyplace (No.2) Limited (1) A H C Voaden O J N Ogborn M R Corbett DW Henson (2) I M Stringer C Potter D J Room M J Whetstone (3) 08/11/2004 TR1 A H C Voaden O J N Ogborn M R Corbett DW Henson (1) D J Room, M J Whetstone, I M Stringer, C Potter (2) 08/11/2004 Notice of dealing Three Brindleyplace Ltd and Three Brindley Place (No 2) Ltd (1) A H C Voaden, O J N Ogborn, M R Corbett & D W Henson (2) 03/02/2006 Licence to Assign Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) D J Room, M J Whetstone, I M Stringer, C Potter (2) GVA Grimley LLP (3) 03/02/2006 Notice of Assignment of Lease LT21 15/04/2008 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) GVA Grimley Ltd (2) 15/04/2008 Memorandum of review – licence fee – 50 spaces Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) GVA Grimley Ltd (2) 15/04/2008 Rent Review Memorandum – 12 car park spaces Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) GVA Grimley Ltd (2) 15/04/2008 Rent Review Memorandum – 13 car park spaces Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) GVA Grimley Ltd (2) 22/02/2010 Car parking licence Brindleyplace General Partner Ltd (1) GVA Grimley Ltd (2) Number Three (Regus) Floor 2 09/04/1998 Agreement for lease re: second floor ADC Ltd (1) Regus (UK) Ltd (2) Regus Business Centre BV (3) 09/04/1998 Side Letter DJ Freeman to Berwin Leighton 20/05/1998 Lease ADC Consortium Ltd (1) Regus (UK) Ltd (2) Regus Business Centres BV(3) 20/05/1998 Car parking deed ADC Ltd (1) Regus (UK) Ltd (2) Regus Business Centre BV(3) 09/09/1998 Licence to Alter PCTL (1) Regus (UK) Limited (2) Regus Business Centre BV (3) 18/08/2004 Rent Review Memorandum Three Brindleyplace Ltd and Three Brindleyplace (No 2) Ltd (1) Regus (UK) Limited (2) 27/11/2001 Deed of variation PCTL (1) Regus (UK) Limited (2) Regus Business Centre BV (3) 07/12/2001 Memorandum to car parking deed ADC Ltd (1) Regus (UK) Limited (2) Regus Business Centre BV (3) 08/03/2007 Memorandum of review licence fee Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) 23/11/2009 Licence to Assign and Deed of Variation Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) Regus (Birmingham Brindleyplace) Limited (3) Regus (UK) Limited (4) 17/02/2010 TR1 – second floor Regus (UK) Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 03/03/2010 Notice of Assignment Brindleyplace Nominees Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 30/04/2010 Landlord and Tenant Act Notice relating to Floors 2 and 3 Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 30/04/2010 Landlord and Tenant Act Notice relating to Floors 2 and 3 Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) 30/04/2010 Statutory Declaration Fiona Worrall on behalf of Regus (UK) Limited 30/04/2010 Statutory Declaration Fiona Worrall on behalf of Regus (Birmingham Brindleyplace) Limited 30/04/2010 Deed of Variation and Agreement for Reversionary Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) and Regus (Birmingham Brindleyplace) Limited (2) and Regus (UK) Limited Undated Letter concerning administration of Regus on 14 June 2010 Regus (Birmingham Brindleyplace) Ltd to Brindleyplace Nominee Ltd and Brindleyplace Co-nominee Ltd Number Three (Post Office) Floors 3-7 19/12/1997 Agreement for lease re: Floors 3-7 ADC Ltd (1) The Post Office (2) 30/06/1998 Lease ADC Ltd (1) The Post Office (2) 30/06/1998 Car parking deed ADC Ltd (1) The Post Office (2) 01/10/1998 Licence to Alter PCTL (1) The Post Office (2) 12/07/2001 Underlease 6th and 7th floors Consignia plc (1) Regus (UK) Ltd (2) Regus plc (3) 12/07/2001 Licence to underlet and deed of variation underlease 6th and 7th floors PCTL (1) Consignia plc (2) Regus (UK) Ltd (3) Regus plc (4) 12/07/2001 Licence to alter 6th and 7th floors PCTL (1) Consignia plc (2) Regus (UK) Ltd (3) Regus plc (4) 31/10/2001 Claim form – part 8 Consignia Plc (1) Watson Wyatt Holding Ltd (2) 08/11/2001 Consent order – 5th floor Consignia Plc (1) Watson Wyatt Holding Ltd (2) 16/11/2001 Licence to underlet – 5th floor PCTL (1) Consignia plc (2) Watson Wyatt Holdings Ltd (3) 19/12/2001 Underlease – 5th floor Consignia plc (1) Watson Wyatt Holdings Ltd (2) Watson Wyatt Partners (3) 20/12/2001 Licence to Alter (5th floor) PCRL (1) Consignia PLC (2) Watson Wyatt Holdings Limited (3) Notice of underletting in respect of 5th floor To Possfund Custodian Trustee Ltd 19/11/2003 Memorandum of review Royal Mail Group plc (1) I Stringer and others (2) 17/05/2005 Licence to Assign Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Ltd (1) Royal Mail Group plc (2) Watson Wyatt Holdings Ltd (3) Watson Wyatt LLP (4) 31/10/2005 Side Letter Argent Estates Ltd to Royal Mail Group Plc 31/10/2005 Rent Review Memorandum 05/04/2006 Deed of Surrender and Variation Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Royal Mail Group PLC (2) 9/08/2006 Licence to Assign Brindleyplace Nominee Ltd & Brindleyplace Co-Nominee Ltd (1) Royal Mail Group plc (2) Ringley House LLP (3) Watson Wyatt Ltd (4) 10/07/2008 Licence to Assign and Authorised Guarantee Agreement of a Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Royal Mail Group Limited (2) Land Securities Trillium (Nelson) Properties Limited (3) 03/10/2008 TR1 Royal Mail Group Limited (1) Land Securities Trillium (Nelson) Properties Ltd (2) 03/10/2008 Assignment of car parking deed Royal Mail Group Limited (1) Land Securities Trillium (Nelson) Properties Ltd (2) Number Three (Regus)- Floor 3 05/04/2006 Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) 05/04/2006 Letter and signed acknowledgement Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited to Regus (UK) Limited 19/03/2008 Licence to Alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) 23/11/2009 Licence to Assign and Deed of Variation Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) Regus (Birmingham Brindleyplace) Limited (3) Regus (UK) Limited (4) 17/02/2010 TR1 – third floor Regus (UK) Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 03/03/2010 Notice of Assignment Brindleyplace Nominees Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 30/04/2010 Landlord and Tenant Act Notice relating to Floors 2 and 3 Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (Birmingham Brindleyplace) Limited (2) 30/04/2010 Landlord and Tenant Act Notice relating to Floors 2 and 3 Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Regus (UK) Limited (2) 30/04/2010 Statutory Declaration Fiona Worrall on behalf of Regus (UK) Limited 30/04/2010 Statutory Declaration Fiona Worrall on behalf of Regus (Birmingham Brindleyplace) Limited 30/04/2010 Deed of Variation and Agreement for Reversionary Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) and Regus (Birmingham Brindleyplace) Limited (2) and Regus (UK) Limited Undated Letter concerning administration of Regus on 14 June 2010 Regus (Birmingham Brindleyplace) Ltd to Brindleyplace Nominee Ltd and Brindleyplace Co-nominee Ltd 30/06/2010 Deed of Variation Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) and Regus (Birmingham Brindleyplace) Limited (2) and Regus (Birmingham Brindleyplace) Limited Number Three (Management Engineers (UK) Ltd) - Floor 4 23/08/2007 Agreement for Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Management Engineers (UK) Limited (2) Management Engineers GmbH & Co K.G. (3) 01/10/2007 Lease of Part Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Management Engineers (UK) Limited (2) Management Engineers GmbH & Co K.G. (3) 22/04/2008 Licence to Alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Management Engineers (UK) Limited (2) Management Engineers GmbH & Co K.G. (3) 04/07/2008 Licence to overhang Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) British Airways Pension Property Holdings Limited (2) Third Property Number Four - Bank Restaurant 20/04/2000 Licence to alter ADCL (1) Bank Restaurant Birmingham Ltd (2) BGR Plc (3) 20/04/2000 Supplemental lease ADCL (1) Bank Restaurant Birmingham Ltd (2) BGR Plc (3) 17/04/2000 Letter ADCL to Bank Restaurant Birmingham Ltd 03/3/2000 Underlease ADCL (1) Bank Restaurant Birmingham Ltd (2) BGR Plc (3) 31/1/2000 Lease ADCL (1) Bank Restaurant Birmingham Ltd (2) BGR Plc (3) 31/1/2000 Licence to alter ADCL (1) Bank Restaurant Birmingham Ltd (2) BGR Plc (3) 27/07/1999 Court order ADCL (1) Steelpower Ltd (2) 14/07/2006 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Bank Restaurant Birmingham Limited (2) Number Four - Mercer 01/11/1999 Agreement for lease of part ADCL (1) William M Mercer Ltd (2) 01/11/1999 Lease of part ADCL (1) William M Mercer Ltd (2) 01/11/1999 Car parking deed ADCL (1) William M Mercer Ltd (2) 18/2/2000 Licence to alter ADCL (1) William M Mercer Ltd (2) 25/12/2004 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) William M Mercer Limited (2) Part Ground Floor Number FourMichael Page 16/12/2005 Agreement for Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) 03/02/2006 Lease of Part Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) 03/02/2006 Licence to Alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) 16/06/2010 Break notice Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) Part First Floor Number Four - Michael Page 22/01/2001 Opinion Letter Spherion to ADCL 26/01/2001 Lease of Part ADCL (1) Michael Page Group Plc (2) 26/01/2001 Agreement for Lease of Part ADCL (1) Michael Page Group Plc (2) 26/01/2001 Deed of Guarantee ADCL (1) Spherion Corporation (2) 05/04/2001 Collateral warranty Carillion Construction Ltd (1) Michael Page International Plc (2) 25/06/2001 Licence to Alter ADC Ltd (1) Michael Page International Plc (2) 26/01/2006 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) 16/06/2010 Break Notice Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Michael Page International Plc (2) Number Four - Pharma Systems Ltd 05/04/2001 Lease of part ADC Ltd (1) F W Pharma Systems Ltd 18/10/2001 Licence to Alter ADC Ltd (1) FW Pharma Systems Ltd (2) 02/02/2007 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Perceptive Informatics UK Limited (2) Break Notice Perceptive Informatics UK Limited (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) Number Four - Deloittes 06/03/2001 Court order & claim form ADCL (1) Arthur Andersen & Co Nominees (2) 14/05/2001 Lease – The Atrium ADCL (1) Arthur Andersen & Co Nominees (2) 14/05/2001 Lease of part first floor and floors 2 and 3 ADCL (1) Arthur Andersen & Co Nominees (2) 23/12/2003 Deed of assignment Arthur Andersen & Co Nominees (1) Deloitte & Touche LLP (2) 23/12/2003 Licence to assign Four Brindleyplace Ltd (1) Arthur Andersen & Co Nominees (2) Deloitte & Touche LLP (3) AWSC Societe Cooperative En Liquidation (formerly Andersen Worldwide Societe Co-operative) (4) 23/12/2003 Retrospective licence for alterations Four Brindleyplace Ltd (1) Deloitte & Touche (2) 31/12/2003 Notice of assignment To Argent Estates Ltd 11/10/2007 Licence to alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Deloitte & Touche LLP (2) 31/07/2007 Rent Review Memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Deloitte & Touche LLP (2) Number Four Part Ground Floor - Vail Williams 30/11/2006 Licence to Alter Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) Vail Williams LLP (2) 24/09/2009 Car Parking Deed Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) Vail Williams LLP (2) 24/09/2009 Lease of Part Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) Vail Williams LLP (2) Number Four Part Fourth Floor - Core Marketing 09/08/2007 Notice under s.38A(3)(a) LTA 1954 Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Core Marketing & Events Limited (2) 09/08/2007 Statutory Declaration of Simon Andrew Boss Simon Boss 09/08/2007 Agreement for Lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Core Marketing & Events Limited (2) 21/12/2007 Lease of Part Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Core Marketing & Events Limited (2) 21/12/2007 Licence to Alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Core Marketing & Events Limited (2) Number Four Part Ground Floor - KPM Property Investments Limited 25/04/2008 Notice under s.38A(3)(a) LTA 1954 Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) KPM Property Investments Limited (2) 08/05/2008 Statutory Declaration Peter Anthony 03/06/2008 Lease Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) KPM Property Investments Limited (2) 03/06/2008 Licence to Alter Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) KPM Property Investments Limited (2) 03/06/2008 Rent Deposit Deed Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) KPM Property Investments Limited (2) 11/06/2008 Certificate of the Registration of a Mortgage or Charge Company No. 6193209 Charge No. 1 Fourth Property Number Five - British Telecommunications Plc Undated Annual licence fee review Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) BT plc (2) Undated Car parking fee review Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) BT plc (2) Undated Annual licence fee review Brindleyplace Nominee Limited & Brindleyplace Co-Nominee Limited (1) BT plc (2) 25/02/1997 Deed in relation to alterations Number Five Brindleyplace Ltd (1) BT plc (2) 25/02/1997 Insurance deed Number Five Brindleyplace Ltd (1) BT plc (2) 25/02/1997 Lease of whole Number Five Brindleyplace Ltd (1) BT plc (2) 11/06/1997 Receipted Letter - Notice of Rents Due Number Five Brindleyplace Ltd (1) British Telecommunications plc (2) 16/12/1997 Deed of Variation & Car Parking Deed No.5 Brindleyplace Ltd (1) BT Plc (2) 16/12/1997 Car parking licence (120 spaces 7 pm to 7 am) Argent Development Consortium (1) BT Plc (2) 06/03/1998 Licence to Alter Argent Group Invesments Plc (1) British Telecommunications Plc (2) 23/08/1999 Deed of Variation Argent Group Investments Plc (1) British Telecommunications Plc (2) 31/08/1999 Licence to oversail Argent Group Investments Plc (1) British Telecommunications Plc (2) ADCL (3) 30/03/2000 Letter Jones Lang LaSalle to Herbert Smith 24/04/2003 Memorandum of Rent Review No.5 Brindleyplace Ltd (1) British Telecommunications plc (2) 25/08/2004 Memorandum of Car Parking Fee Review No 5 Brindleyplace Ltd (1) British Telecommunications Plc (2) 17/12/2008 Memorandum of rent review Brindleyplace Nominee Ltd & Brindleyplace Co-Nominee Ltd (1) BT Plc (2) 06/01/2009 Memorandum of review of annual licence fee Brindleyplace Nominee Ltd & Brindleyplace Co-Nominee Ltd (1) BT Plc (2) 02/11/2009 Licence to Alter Brindleyplace Nominee Ltd & Brindleyplace Co-Nominee Ltd (1) BT Plc (2) Number Five - Gallery No.9 Limited 20/06/2000 Agreement for Lease Argent Group Investments Limited (1) Gallery No.9 Limited (2) PP&B (Hinckley) Limited (3) 25/03/2002 Lease Argent Group Investments Limited (1) Gallery No.9 Limited (2) 25/03/2002 Deed of Deposit Argent Group Investments Limited 91) Gallery No.9 Limited (2) 25/03/2002 Licence to Alter Argent Group Investments Limited 91) Gallery No.9 Limited (2) 13/12/2002 Substitution Deed Argent Group Investments Limited 91) Five Brindleyplace (No.2) Limited and Five Brindleyplace (No.3) Limited (2) Gallery No.9 Limited (3) 17/10/2003 Substititution Deed Five Brindleyplace (No.2) Limited and Five Brindleyplace (No.3) Limited (1) Five Brindleyplace (No.3) Limited and Five Brindleyplace (No.4) Limited (2) Fifth Property Number Six - The Royal Bank of Scotland Plc 28/06/2002 Lease of whole Six Brindleyplace Ltd and Six Brindleyplace (No 2) Ltd (1) Argent Development Consortium Ltd (2) The Royal Bank of Scotland plc (3) Sixth Property Number Six - Mandarin Corporation 03/10/2000 Underlease re terrace area ADC Ltd (1) Tin Tin Ltd (2) 03/10/2000 Lease of part ADC Ltd (1) Tin Tin Ltd (2) 02/05/2000 Court application and order claim no MY077038 ADC Ltd (1) Tin Tin Ltd (2) 03/10/2000 Licence to alter ADC Ltd (1) Tin Tin Ltd (2) 02/07/2002 Deed of variation Six Brindleyplace Ltd & Six Brindleyplace (No 2) Ltd (1) Tin Tin Ltd (2) 01/09/2004 Licence to Assign and Change of Use – part Ground Floor The Royal Bank of Scotland (1) Six Brindleyplace Ltd & Six Brindleyplace (No 2) Ltd (2) Tin Tin Ltd (3) Mandarin Corporation Ltd (4) 01/09/2004 Licence to Assign– Terrace Area The Royal Bank of Scotland (1) Six Brindleyplace Ltd & Six Brindleyplace (No 2) Ltd (2) Tin Tin Ltd (3) Mandarin Corporation Ltd (4) 21/10/2004 Notice of Assignment and Transfer From Sydney Mitchell to Rowe & Maw 20/02/2006 Letter relating to agreed rent Argent Estates Ltd to Thai Edge Undated Rent review memorandum Brindleyplace Nominee Ltd and Brindleyplace Co-nominee Ltd (1) Mandarin Corporation Ltd (2) Number Six - EAT March 2005 Statutory Declaration of Fraser Hill 08/03/2005 Notice that s.24-28 of the LTA 1954 do not apply 23/09/2005 Manufacturing Divisional Power of Attorney RBS – June Anderson & Others 19/12/2005 Licence to Underlet RBS (1) Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (2) EAT Ltd (3) 19/12/2005 Licence to Alter RBS (1) Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (2) EAT Ltd (3) 15/11/2006 Lease of Part Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (1) Eat Ltd (2) 15/11/2006 Underlease relating to terrace area Brindleyplace (Headlease) Ltd & Brindleyplace (Headlease) (No 2) Ltd (1) Eat Ltd (2) Number Six - Edmunds 14/04/2008 Agreement for Lease relating to Ground Floor Number Six Brindleyplace Birmingham Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Edmunds Birmingham Limited (2) 24/02/2009 Lease of Part (Part Ground Floor, Number Six, Brindleyplace Birmingham) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Edmunds Birmingham Limited (2) 24/02/2009 Licence to Underlet in respect of Part Ground Floor, Six Brindleyplace, Birmingham The Royal Bank of Scotland Plc (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) Edmunds Birmingham Limited (3) 24/02/2009 Licence to Alter relating to Undertenant’s Works Part Ground Floor Number Six Brindleyplace, Birmingham The Royal Bank of Scotland Plc (1) Brindleyplace Nominee Limited Brindleyplace Co-Nominee Limited (2) Edmunds Birmingham Limited (3) Number Six - Cielo Limited 06/09/2002 Agreement for Lease of Premises at Unit A Six Brindleyplace Six Brindleyplace Limited Six Brindleyplace (No 2) Limited (1) Cielo Limited (2) 28/10/2002 Licence to Underlet in respect of Part Ground Floor, Six Brindleyplace, Birmingham The Royal Bank of Scotland Plc (1) Six Brindleyplace Limited and Six Brindleyplace (No 2) Limited (2) Cielo Limited (3) Seventh Property Number six – Additional restaurant area 14/04/2008 Agreement for Lease relating to Ground Floor Number Six Brindleyplace Birmingham Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Edmunds Birmingham Limited (2) 24/02/2009 Lease of Part (Part Ground Floor, Number Six, Brindleyplace Birmingham) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Edmunds Birmingham Limited (2) 24/02/2009 Licence to Underlet in respect of Part Ground Floor, Six Brindleyplace, Birmingham The Royal Bank of Scotland Plc (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) Edmunds Birmingham Limited (3) 24/02/2009 Licence to Alter relating to Undertenant’s Works Part Ground Floor Number Six Brindleyplace, Birmingham The Royal Bank of Scotland Plc (1) Brindleyplace Nominee Limited Brindleyplace Co-Nominee Limited (2) Edmunds Birmingham Limited (3) Eighth Property Number Nine - Restaurant Bar & Grill 24/04/1999 Contracting out order 03/09/1999 Lease (ground and first floors) ADCL (1) Le Petit Blanc Ltd (2) 03/09/1999 Underlease (terrace area) ADCL (1) Le Petit Blanc Ltd (2) 03/09/1999 Licence to alter ADCL (1) Le Petit Blanc Ltd (2) 03/09/1999 Bank’s consent United Bank of Kuwait 03/09/1999 Collateral Warranty HBG Construction Southern Ltd (1) HBG Construction Ltd (2) Le Petit Blanc Ltd (3) 12/08/2003 Licence to assign Nine Brindleyplace (No 2) Ltd & Nine Brindleyplace (No 3) Ltd (1) Le Petit Blanc Ltd (2) Blanc Brassieres Ltd (3) 21/08/2003 Notice of Assignment re: Blanc Brasseries relating to terrace area Brindleyplace (Headlease) Limited and Brindleyplace (Headlease No 2) Limited 21/08/2003 Notice of Assignment re: Blanc Brasseries relating to part ground and first floor 9 Brindleyplace (No 2) Limited and 9 Brindleyplace (No 3) Limited 11/01/2005 Rent Review Memorandum Nine Brindleyplace (No 2) Ltd & Nine Brindleyplace (No 3) Ltd (1) Blanc Brasseries Ltd (2) 11/01/2005 Deed of variation Nine Brindleyplace (No 2) Ltd &Nine Brindleyplace (No 3) Ltd (1) Blanc Brasseries Ltd (2) 02/09/2005 TP1 – WM708847 (Surrender of part and deed of variation) Blanc Brasseries Limited (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) 02/09/2005 Retrospective Licence for Alterations Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee Ltd (1) Blanc Brasseries Ltd (2) 19/02/2008 Statutory declaration Adrian Green of Individual Retaurant Company plc 20/02/2008 Statutory declaration Andrew Czajka of Blanc Brasseries Limited 22/02/2008 Licence to assign relating to terrace area Brindleyplace (Headlease) Limited and Brindleyplace (Headlease)(No2) Limited (1) Blanc Brasseries Limited (2) Restaurant Bar & Grill Limited (3) Individual Restaurant Company plc (4) 22/02/2008 Licence to assign relating to Part basement, ground floor and first floor Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Blanc Brasseries Limited (2) Restaurant Bar & Grill Limited (3) Individual Restaurant Company plc (4) 25/02/2008 Notice of Transfer relating to terrace area Slater Heelis Collier Littler to Wragge & Co LLP 25/02/2008 Notice of Transfer relating to basement ground and first floor Slater Heelis Collier Littler to Wragge & Co LLP 22/02/2008 TR1 Blanc Brasseries Limited to Restaurant Bar & Grill Limited 10/03/2008 Licence to alter Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Restaurant Bar & Grill Limited (2) Individual Restaurant Company plc (3) Number Nine - Birmingham Broadcasting Limited/ BRMB 23/04/1999 Agreement for lease ADCL (1) Birmingham Broadcasting Ltd (2) 10/09/1999 Lease ADCL (1) Birmingham Broadcasting Ltd (2) 10/09/1999 Licence to alter ADCL (1) Birmingham Broadcasting Ltd (2) 10/09/1999 Collateral Warranty HBG Construction Southern Ltd (1) HBG Construction Ltd (2) Birmingham Broadcasting Ltd (3) Undated Memorandum of Rent Review Nine Brindleyplace (No 2) Ltd and Nine Brindleyplace (No 3) Ltd (1) Birmingham Broadcasting Ltd (2) Number Nine - Beachcroft Wansbroughs 16/11/1999 Agreement for lease ADCL (1) Beachcroft Wansbroughs (2) 16/11/1999 Lease ADCL (1) Beachcroft Wansbroughs (2) 16/11/1999 Deed of Guarantee ADCL (1) Partners of Beachcroft Wansbroughs (2) 28/05/2002 Licence for Alterations Nine Brindleyplace Ltd and Nine Brindleyplace (No. 2) Ltd (1) Beachcroft Wansbroughs (2) 04/10/2004 Rent Review Memorandum Nine Brindleyplace (No 2) Ltdand Nine Brindleyplace (No 3) Ltd (1) Beachcroft Wansbroughs (2) 28/09/2006 Licence to Assign Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Beachcroft Wansbroughs (2) Beachcroft LLP(3) 09/10/2006 TR1 Lord Hunt of Wirral, Robert Alan Heslett, Paul Calvert Murray and William David Andrew Roach (1) Beachcroft LLP (2) 11/10/2006 Notice of Assignment of Lease Beachcroft Wansbroughs to Beachcroft LLP Number Nine - Gallery No 9 Limited 18/11/1999 Agreement for lease of part ADCL (1) Gallery No 9 Ltd (2) 10/12/1999 Lease of part ADCL (1) Gallery No 9 Ltd (2) 10/12/1999 Rent deposit deed ADCL (1) Gallery No 9 Ltd (2) 19/02/2002 Rent deposit deed Argent Estates Ltd (1) Gallery No. 9 Ltd (2) 19/02/2002 Certificate of the registration from Companies House dated 28/02/2002 Argent Estates Ltd (1) Gallery No. 9 Ltd (2) 20/08/2002 Rent deposit deed Nine Brindleyplace (No 2) Ltd and Nine Brindleyplace (No 3) Ltd (1) Gallery No 9 Ltd (2) 29/08/2002 Certificate of the registration of the rent deposit from Companies House Number Nine - Unity Trust Bank plc 27/03/2000 Agreement for lease of part ADCL (1) Unity Trust Bank plc (2) 27/03/2000 Lease ADCL (1) Unity Trust Bank plc (2) 12/07/2000 Licence to alter ADC Ltd (1) Unity Trust Bank plc 14/08/2000 Collateral warranty Faithful & Gould Ltd (1) Unity Trust Bank plc (2) ADC Ltd (3) Undated 2005 Rent review memorandum Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited(1) Unity Trust Bank plc (2) Number Nine Brindleyplace - Mapeley Columbus Limited 12/06/2000 Agreement for lease of part ADCL (1) Abbey National plc (2) 12/06/2000 Lease ADCL (1) Abbey National plc (2) 12/06/2000 Car parking deed ADCL (1) Abbey National plc (2) 31/07/2000 Collateral warranty HBG Consortium Southern Ltd (1) Abbey National plc (2) 03/07/2001 Licence to Alter Nine Brindleyplace Ltd (1) Abbey National Plc (2) Memorandum of rent review Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited(1) Abbey National plc (2) 24/10/2008 Licence to assign Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited(1) Abbey National plc (2) Mapeley Columbus Limited (3) 24/10/2008 Assignment Abbey National plc (1) Mapeley Columbus Limited (2) Number Nine Brindleyplace - International Resources Group Limited 17/10/2000 Lease of part Nine Brindleyplace Ltd (1) International Resources Group Ltd (2) 17/10/2000 Lease Nine Brindleyplace Ltd (1) International Resources Group Ltd (2) 04/04/2005 Notice to determine Odgers Roy & Berndtson 02/09/2005 Deed Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) International Resources Group Ltd (2) 02/09/2005 Rent Review Memorandum 02/09/2005 Supplemental lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) International Resources Group Ltd (2) 18/06/2010 Letter from Thomas Simon solicitors with s.26 notice Brindleyplace (Headlease) Limited and Brindleyplace (Headlease_ (No. 2) Limited (1) International Resources Group Limited (2) Number Nine Brindleyplace - Whitbread sublet to Foggs 23/04/1999 Agreement for Lease ADCL (1) Capital Radio Restaurants Limited (2) Capital Radio plc (3) 22/07/1999 Claim Form and Consent Order MY969770 ADCL (1) Capital Radio Restaurants Limited (2) 20/08/1999 Collateral warranty HBG Construction Southern Ltd (1) HBG Construction Ltd (2) Capital Radio Restaurants Ltd (3) 01/10/1999 Lease with attached letters of consent ADCL (1) Capital Radio Restaurants Ltd (2) Capital Radio Plc (3) 01/10/1999 Underlease of terrace area ADCL (1) Capital Radio Restaurants Ltd (2) Capital Radio Plc (3) 01/10/1999 Licence to alter ADCL (1) Capital Radio Restaurants Ltd (2) Capital Radio Plc (3) 13/10/2000 Licence for Alterations Nine Brindleyplace Limited (1) Whitbread Plc (2) 13/10/2000 Licence to assign and Authorised Guarantee Agreement re External Terrace Area Nine Brindleyplace Ltd (1) Capital Radio Restaurants Ltd (2) Capital Radio plc (3) Whitbread plc (4) 13/10/2000 Licence to assign and Authorised Guarantee Agreement re Ground Floor and external terrace area Nine Brindleyplace Ltd (1) Capital Radio Restaurants Ltd (2) Capital Radio plc (3) Whitbread plc (4) 13/10/2000 Deed of variation Nine Brindleyplace Ltd (1) Capital Radio Restaurants Ltd (2) BRMB (3) Capital Radio plc (4) 20/08/2007 Deed of Variation re Ground Floor and external area Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) 20/08/2007 Deed of Variation re Terrace Area Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) 20/08/2007 Licence to Underlet re Ground Floor and External Area – both parts Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) Singh & Singh Limited (3) 20/08/2007 Underlease re: part ground floor Whitbread Group plc (1) Singh & Singh Limited (2) 20/08/2007 Underlease re: terrace area Whitbread Group plc (1) Singh & Singh Limited (2) 20/08/2007 Licence to alter – both parts Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) Singh & Singh Limited (3) 20/08/2007 Memorandum of Rent Review Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) 22/08/2007 Notice of Underletting – Terrace area Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) 22/08/2007 Notice of Underletting – Ground floor and external area Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Whitbread Group plc (2) Ninth Property 14/06/1999 Basement Lease Argent Development Consortium Limited (1) Midlands Electricity plc (2) Tenth Property Café in the Square - Costa 23/12/1998 Deed of surrender Pelican Group Plc (1) ADCL (2) 23/12/1998 Licence to alter ADCL (1) Costa Ltd (2) Whitbread Plc (3) 23/12/1998 Underlease ADCL (1) Costa Ltd (2) Whitbread Plc (3) 23/12/1998 Lease ADCL (1) Costa Ltd (2) Whitbread Plc (3) 15/04/2002 Agreement for lease ADCL (1) Café in the Square Brindleyplace Limited and Café in the Square Brindleyplace (No 2) Limited (2) 15/04/2002 Lease ADCL (1) Café in the Square Brindleyplace Limited and Café in the Square Brindleyplace (No 2) Limited (2) 22/7/2003 Rent Review Memorandum Café in the Square Brindleyplace Limited and Café in the Square Brindleyplace (No 2) Limited (1) Costa Limited (2) Undated Rent Review Memorandum Brindleyplace Nominee Ltd and Brindleyplace Co-nominee Ltd (1) Costa Ltd (2) 26/05/1998 Application to contract out of new lease ADCL (1) Costa Limited (2) Eleventh Property NONE Twelfth Property Brunswick Arcade, Health Club 16/08/1996 Agreement for lease Argent Development Consortium Limited (1) Viva! Health & Leisure Clubs Ltd (2) 24/09/1997 Application and court order 26/11/1997 Collateral agreement (QS & EA) Silk & Frazier (1) Viva! Health & Leisure Club Ltd (2) Argent Development Consortium Limited (3) 02/12/1997 Underlease (Towpath) Argent Development Consortium Limited (1) Viva! Health & Leisure Club Ltd (2) 02/12/1997 Variation agreement Argent Development Consortium Limited (1) Viva! Health & Leisure Club Ltd! (2) 02/12/1997 Lease Argent Development Consortium Limited (1) Viva! Health & Leisure Club Ltd (2) 02/12/1997 Collateral warranty (contractor to tenant) Norwest Holst Construction Limited (1) Viva! Health & Leisure Club Ltd (2) 02/12/1997 Licence to Alter Argent Development Consortium Limited (1) Viva! Health & Leisure Clubs Limited (2) 23/07/2001 Letter Licence to Alter Argent Development Consortium Limited (1) Viva Health & Leisure Clubs Ltd (2) 17/10/2003 Deed of Guarantee Canalside (Car Park) Brindleyplace Limited and Canalside (Car Park) Brindleyplace (No 2) Limited (1) Stakis Limited (2) 28/10/2003 Licence to underlet Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Viva! Health & Leisure Club Ltd (2) Mash Trading Ltd (3) Stakis Ltd (4) 28/10/2003 Licence for alterations Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Viva! Health & Leisure Club Ltd (2) Stakis Ltd (3) Mash Trading Ltd (4) 06/10/2004 Licence to Assign Underlease Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Viva! Health & Leisure Clubs Ltd (2) Mash Trading Ltd (3) Fresh Ambition Ltd (4) Stakis Ltd (5) 07/09/2006 Retrospective Licence for Alterations Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee (No 2) Ltd (1) Viva! Health & Leisure Club Ltd (2) 13/07/2007 Rent review memorandum Brindleyplace Nominee Ltd and Brindleyplace Co-Nominee (No 2) Ltd (1) Bannatyne Fitness (8) Limited (2) Brunswick Arcade, Part Ground Floor (Tates) 03/08/2004 Authority Form to make statutory declaration 04/08/2004 Agreement for lease of part and agreement to surrender Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No 2) Ltd (1) A F Blakemore & Son Ltd (2) 15/10/2004 Lease of Part Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Tates Ltd (2) A F Blakemore & Son Ltd (3) 15/10/2004 Licence to alter Canalside (Car Park) Brindleyplace Ltd and Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Tates Ltd (2) A F Blakemore & Son Ltd (3) Brunswick Arcade, Unit 1A – National Westminster Bank 04/04/2005 Lease – Unit 1A – ATM Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) (No 2) Brindleyplace Ltd (1) National Westminster Bank (2) 01/03/2010 1954 Act Notice Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) National Westminster Bank plc (2) 08/03/2010 1954 Act Statutory Declaration Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) National Westminster Bank plc (2) 16/03/2010 Supplemental lease Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) National Westminster Bank plc (2) Brunswick Arcade,Units 2A, 2B and 2C – Darkviolet 30/06/1999 Agreement for lease Argent Development Consortium Limited (1) Joshua’s Ltd (2) 12/10/1999 Lease Argent Development Consortium Limited (1) Joshua’s Ltd (2) 12/10/1999 Licence to alter Argent Development Consortium Limited (1) Joshua’s Ltd (2) 16/09/2009 Licence to assign Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Baguette du Monde Corporation Limited (in administration) (2) Darkviolet Holdings Limited (3) Mohsin Afsar and Ravinder Bhardwaj (4) 21/09/2009 Notice of assignment and mortgage Brunswick Arcade, Part Ground Floor (Ethos) 04/08/2004 Agreement for lease and agreement for surrender Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Six Brindleyplace Ltd & Six Brindleyplace (No 2) Ltd (2) Brindleyplace (Headlease) Ltd & Brindleyplace (Headlease) (No 2) Ltd (3) Ethos Trading Company Ltd (4) 02/08/2004 1954 Act Notice and statutory declaration in respect of main lease and terrace area 05/11/2004 Licence to alter Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Ethos Trading Company Ltd (2) 05/11/2004 Lease of terrace area Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Ethos Trading Company Ltd (2) 05/11/2004 Lease of part ground floor Canalside (Car Park) Brindleyplace Ltd & Canalside (Car Park) Brindleyplace (No 2) Ltd (1) Ethos Trading Company Ltd (2) 28/07/2006 Deed of Rectification Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Ethos Trading Company Limited (2) 30/01/2008 Deed of Variation Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (1) Ethos Trading Company Limited (2) Multi-storey Car Park 16/02/2004 CVC Licence Brindleyplace General Partner Ltd (1) Carl Campbell (2) 23/02/2010 Celsian Licence Brindleyplace General Partnership Ltd (1) Celsian Education (2) 23/02/2010 Car parking licence Brindleyplace General Partner Ltd (1) Page Personnel (2) 22/03/2010 CBSO Agreement CBSO(1) Canalside car park(2) 11/04/2005 Car Parking Deed Canalside Car Park (1) Core Marketing and Events Limited (2) 01/03/2010 Car Park Permit Brindleyplace General Partner Limited (1) Orion Media (2) 20/12/2006 Car Parking Deed (1) Brindleyplace Nominee Limited and Brindleyplace Co-Nominee Limited (2) City Inn Limited Part 2 - Income and outgoings 1 Treatment of Apportionments Apportionments of income and outgoings are to be made in accordance with Commercial Conditions 8.3.1-8.3.5 (inclusive) as varied by this part of this Schedule 3. Commercial Condition 8.3.1 is varied so as to include: (a) as income - rents, licence fees and other forms of revenue derived from the use, occupation or enjoyment of the Properties by tenants (apart from service charges and insurance premiums recoverable from tenants); and (b) as outgoings - rents, and (to the extent that they are not recoverable from tenants) service charges, respectively receivable or payable by the Sellers as owners of the respective interests in the Properties agreed to be sold to the Buyer. For the purpose of applying the Commercial Conditions, the definition of "lease" in Commercial Condition 1.1.1(i) is to be replaced by the definition of "Lease" in this Agreement and, where applicable, includes the Sellers' Leases. Service charges are to be treated as not being recoverable from a tenant to the extent that there is less than full (or no) entitlement to recovery from the tenant or vacancy of the premises; the amount that is not so recoverable is to be treated as an outgoing and apportioned accordingly provided that there shall be no apportionment in respect of any Service Charge relating to any service charge year prior to the current service charge year as at the date of Actual Completion but which for the avoidance of doubt will be treated as arrears in accordance with paragraph 1.4. Neither the Sellers nor the Buyers are required to account to the other for: (a) apportioned income; or (b) service charges and insurance premiums up to the apportionment day, for which there is entitlement to recovery from a tenant, and which have become due from a tenant, but which have not been paid ("arrears'').Paragraph 3 (Treatment of arrears recoverable in the normal course of management) applies to arrears. Apportionment is to be made with effect from Actual Completion; the date of Actual Completion is to be the "apportionment day" for the purpose of applying the relevant provisions of Commercial Condition 8.3. Commercial Conditions 8.3.2 and 9.3.4 do not apply. Apportionment payments shall be made at Actual Completion apart from those in respect of income then due but unpaid in relation to which paragraph 3 (Treatment of arrears recoverable in the normal course of management) is to apply. 2 Service Charge Treatment This paragraph 2 (Service charge treatment) applies to treatment of expenditure on goods and services ("service charge expenditure") in respect of the Properties and the Estate for which the Sellers have paid or have incurred a liability at the apportionment day and for which there is entitlement to recovery pursuant to the Leases or any of them but for the avoidance of doubt service charge expenditure in paragraphs 2.4 and 2.6 shall not include any expenditure in respect of which the Sellers are obliged to pay into the service charge account pursuant to paragraph 2.8. 2.2Commercial Condition 8.3.6 does not apply. The treatment of service charge expenditure as between the Sellers and the Buyers is to be dealt with as the date of Actual Completion (“service charge reconciliation day”). At the service charge reconciliation day, the Sellers are to deliver to the Buyers a statement (“service charge reconciliation statement”) showing: (a) the service charge expenditure as at the apportionment day; and (b) advance payments (excluding value added tax) received by or on behalf of the Sellers under the Leases on account of service charge expenditure for the yearly or other such service charge period under the Leases during which the apportionment day occurred. The Sellers are to provide the Buyers with the information and vouchers required to support the service charge reconciliation statement. Within ten working days after the delivery of the service charge reconciliation statement, either: (a) the Sellers are to pay to the Buyers any amount by which the advance payments received have exceeded the service charge expenditure; or (b) the Buyers are to pay to the Sellers any amount by which the service charge expenditure has exceeded the advance payments. Service charge expenditure for any yearly or other service charge period ended, for which there is entitlement to recovery from a tenant but which has not been paid, is to be treated as arrears to which paragraph3 applies. The Sellers covenant to have paid all amounts which are not recoverable from tenants because: (a)there are voids; and/or (b)the terms of any of the Leases do not permit such recovery on account of service charge expenditure for the current service charge period into the appropriate service charge account for the period up to the date of Actual Completion provided that the Sellers shall be entitled on the date of Actual Completion to a refund in respect of any amounts paid in accordance with this clause 2.8 which relate to any period after the date of Actual Completion. The Sellers covenant not to use any advance payments received in the current service charge period in order to settle or mitigate any arrears in respect of a previous service charge period. 3 Treatment of Arrears Recoverable in the Normal Course of Management The Buyers, following completion, are to seek to collect all arrears, due as at the apportionment day, in the ordinary course of management, but need not take forfeiture proceedings or distrain or otherwise take legal action to make any tenant insolvent or threaten any of the preceding actions. For the purposes of this paragraph 3.1 the Buyers are also to seek to collect arrears of contributions to insurance premiums due to the Sellers which remain unpaid by a tenant at Actual Completion. The Sellers and the Buyers shall enter into the Deed of Assignment of Arrears on the Completion Date. The Sellers are to provide the Buyers with the information and vouchers required for the recovery of arrears from a tenant in accordance with paragraph 3.1. A payment in respect of arrears received after completion is to be apportioned first as between the Sellers and the Buyers in respect of the arrears which have been outstanding for the shortest amount of time even if the tenant exercises its right to appropriate the payment in some other manner. Any part of a payment on account received by one party but due to the other is to be paid not more than ten working days after the receipt of cash or cleared funds and, if not then paid, the sum is to bear interest at the Contract Rate from the date of receipt until payment. The preceding provisions of this paragraph 3 (Treatment of arrears recoverable in the normal course of management) apply to: (a) rent payable as a result of a rent review to which Commercial Condition 5 applies if a reviewed rent is agreed or determined after Actual Completion and an additional sum then becomes payable to which the relevant Seller is entitled in respect of a period before the apportionment day; and (b) rent payable as a result of the determination or agreement of the amount of an interim rent and rent reserved by a new lease after Actual Completion to which Schedule 4 (Pending rent reviews) applies if an interim rent or rent reserved by a new lease is agreed or determined after Actual Completion and an additional sum becomes payable to the relevant Seller (taking into account any amount paid by the tenant to the relevant Seller under the current tenancy, as continued by statute, attributable to the period ending on Actual Completion) to which the relevant Seller is entitled in respect of a period before the apportionment day. Commercial Conditions 8.3.7 and 8.3.8 do not apply. The following provisions of this paragraph 3.8 are to apply when the relevant Buyer has been unsuccessful after a reasonable time has elapsed since the apportionment day no earlier than 12 months from the apportionment day during which to recover arrears in the ordinary course of management: (a) the relevant Buyer at the request of the relevant Seller is to assign back to the relevant Seller, in such form as the relevant Seller may reasonably require, the right to recover from tenants arrears due to it up to the apportionment day; (b) the assignment referred to in paragraph 3.8(a) is to contain a provision permitting the relevant Seller to join the relevant Buyer in any action, claim or proceedings against any tenant, previous tenant or guarantor who may be liable for those arrears, but the relevant Seller must indemnify the relevant Buyer against all liability in consequence of the action by the relevant Seller; and (c) the relevant Buyer is to permit the relevant Seller to borrow the counterpart of any lease and other relevant tenancy documents for the purpose only of taking action to recover arrears. Paragraph 3.8(a) is to apply if the relevant Buyer intends to sell or otherwise dispose of its interest in the relevant Property before any such arrears have been recovered and the relevant Buyer is to assign the right of recovery no later than immediately before the completion of the sale or other disposition. This paragraph 3.9 does not apply to a disposition by way of charge unless and until the chargee intends to sell the relevant Property in exercise of the power of sale. 4 Reserves and Sinking Funds The Sellers are to transfer to the First Buyer on completion accounts holding unutilised reserve or sinking funds, with all accrued interest (less tax for which either of the Sellers are accountable in law) in respect of future service charge expenditure. The Sellers are to transfer those accounts to the First Buyer subject to such trusts and other obligations as attach to those reserves or sinking funds. 5 Rent deposits For the purposes of this paragraph 5 the following terms shall have the following meanings: (a) “Substitution Deed” means a deed of substitution relating to the rent deposit for Gallery No.9 Limited at the Fourth Property in the form at Appendix 12; (b) “New Rent Deposit Deed” means a rent deposit deed relating to the rent deposit for KPM Property Investment Limited in the form annexed at Appendix 13. The Sellers are to account to the relevant Buyer on completion with sums deposited as security for payment of the rent and performance of the tenant covenants in a Lease and any interest accrued on the deposit, unless there is a subsisting agreement to the contrary with the tenant or other party who made the deposit. The Sellers are to assign to the relevant Buyer the benefit of the deposit agreement or rent deposit deed in substantially the form annexed at Appendix 9 subject to the conditions on which the Sellers has held the deposit. Following the date of Actual Completion, the Sellers shall use reasonable endeavours to assist the Buyers (at the Buyers’ cost) in the completion of the Substitution Deed and the New Rent Deposit Deed. Schedule 4 Pending rent reviews 1 Scope of this Schedule The provisions of this Schedule apply in the circumstances set out in Commercial Condition 5.1. Commercial Condition 5 applies, save for Commercial Conditions 5.7 and 5.8 and is reproduced in paragraph 1.3 for ease of reference; copyright in SLSS Limited (Oyez) and The Law Society is acknowledged. "5.1Subject to condition 5.2, this condition applies if: (a) the rent reserved by a lease of all or part of the Properties is to be reviewed; (b) the seller is either the landlord or the tenant; (c) the rent review process starts before actual completion; and (d) no reviewed rent has been agreed or determined at the date of the contract. The seller is to conduct the rent review process until actual completion, after which the buyer is to conduct it. Conditions 5.4 and 5.5 cease to apply on actual completion if the reviewed rent will only be payable in respect of a period after that date. In the course of the rent review process, the seller and the buyer are each to: (a)act promptly with a view to achieving the best result obtainable; (b)consult with and have regard to the views of the other; (c) provide the other with copies of all material correspondence and papers relating to the process; (d) ensure that its representations take account of matters put forward by the other; and (e) keep the other informed of the progress of the process. Neither the seller nor the buyer is to agree a rent figure unless it has been approved in writing by the other (such approval not to be unreasonably withheld). The seller and the buyer are each to bear their own costs of the rent review process." 2 Duties Subject to paragraph 2.2 the Buyer is to pay the costs of a third party appointed to determine the rent. In relation to the rent reviews due in respect of: (a) the lease of the Fifth Property dated 28 June 2002 made between Six Brindleyplace Limited and Six Brindleyplace (No.2) Limited (1) Argent Development Consortium Limited (2) and The Royal Bank of Scotland plc (3); and (b) the lease of part of the Second Property dated 30 June 1998 made between Argent Development Consortium Limited (1) and the Post Office the costs of a third party appointed to determine the revised rent are to be divided as follows subject to the First Seller (acting reasonably) first approving the identity and the terms of the appointment of the third party (including the terms as to the amount or basis of calculation of the third party’s costs) to determine the rent: (i) the First Seller is to pay the proportion that the number of days from the rent review date to the apportionment day bears to the number of days from that rent review date until either the following rent review date or, if none, the expiry of the term; and (ii) the Buyer is to pay the balance. 2.3In addition to the duties set out in Commercial Condition 5: (a) the Buyers are to notify the Sellers of the amount of the revised rent within five working days after it has been agreed or determined; (b) the Buyers are under a duty to settle the terms of any rent review without variation of its terms and may not vary the terms without the consent of the Sellers; and (c) the Buyers are under a duty to the Sellers if the Buyers sell or dispose of the Properties before determination of a rent review to procure that their buyer enters into a direct deed of covenant with the Sellers to perform the provisions of this Agreement in relation to that rent review. Schedule 5 Value added tax Transfer of a going concern 1 Sellers’ obligations Each of the Sellers warrants that: (a) the Beneficial Owner is registered for the purposes of VAT under registration number 792288486; (b) the Beneficial Owner (or a relevant associate) has exercised the option to tax the Property with effect from a date before this Agreement; and (c) that option to tax has effect for the purposes of schedule 10 to the VATA. The the Beneficial Owner and the Buyers do not intend to make a joint application to HMRC under Regulation 6(1)(b) of the VAT Regulations 1995 for any Buyer to be registered for VAT under the Beneficial Owner’s VAT registration number. The Sellers and the Buyers acknowledge that section 49(5) VATA applies to the TOGCs and the Sellers will comply with their obligations under that section. 2 Buyers' Obligations Each Buyer warrants and undertakes that: (a) it is registered or will, as a result of the relevant TOGC, become liable to be registered for VAT; (b) it is not a party to this Agreement as a trustee, nominee or agent for any other person; (c) it intends to use the Relevant Property after Actual Completion in carrying on the same kind of business as the relevant Seller has carried on before Actual Completion; (d) it does not require the prior permission of HM Revenue & Customs (‘HMRC’) to the exercise of the option referred to in paragraph 2.3; (e) it does not intend the Relevant Property (or any one or part of any one of the Properties) to be used as a dwelling or number of dwellings or solely for a relevant residential purpose or solely for a relevant charitable purpose; and (f) it knows of no reason why the option to tax referred to in paragraph 1.1 should not apply to the sale. Each Buyer hereby notifies the Seller that article 5(2B) of the Value Added Tax (Special Provisions) Order 1995 (SI 1268) does not and will not apply to it at the date of this Agreement nor on the Completion Date or, if different, Actual Completion. The warranties given by the Buyers under this Schedule 5 (Value added tax Transfer of a going concern) are to be repeated at Actual Completion. Each Buyer undertakes: (a) to exercise the option to tax its Relevant Property with effect from a date no later than the Completion Date and to give any written notification required by paragraph 20 schedule 10 to the VATA to HMRC in accordance with that paragraph (as appropriate) before the Relevant Date; (b) to produce to the Sellers on the Relevant Date evidence of the options and notifications to HMRC (or of any real estate election (as defined for the purposes of paragraph 21 schedule 10 to the VATA) by virtue of which the Buyers are treated as having exercised the option and notification of such election) to HMRC; and (c) not to revoke the options or allow the options to be revoked. The Buyers acknowledge that, if the transfer of any Property is not a TOGC because of a breach of the warranties given by any Buyer, any Buyer fails to comply with its obligations in this Schedule 5 (Value added tax Transfer of a going concern), or because of any act or omission of or circumstances relating to any of the Buyers or of or relating to any person who, in relation to the Buyers, is a connected person, a development financier or a person connected with a development financier in circumstances where the exempt land test is met for the purposes of schedule 10 to the VATA (within the meaning ascribed to those expressions in that schedule), then the Buyers are to indemnify the Sellers on demand (and on an after-tax basis) against: (i) such interest, surcharges and penalties as may be incurred by either of the Sellers in respect of VAT charged in addition to the consideration where an amount in respect of VAT is paid by the Buyers to the Sellers after Actual Completion; and (ii) irrecoverable VAT or adjustment under the capital goods scheme suffered as a result and against any interest, surcharges or penalties suffered as a result Where HMRC determine in writing that the transfer of the Property or of any part of it is not a TOGC, then VAT is to become chargeable (if appropriate) in addition to the consideration for the relevant Property and is to be payable to the Sellers on demand against delivery of a proper VAT invoice (but made not earlier than Actual Completion). Schedule 6 Form of election under section 198 of the Capital Allowances Act 2001 To be completed for the Second Property Property/address Beneficial Owner Buyer Date We, the Beneficial Owner and the Buyer, elect pursuant to section 198 of the Capital Allowances Act 2001 ("CAA") as follows: Seller's name and address: Seller's tax district and reference Leeds LBS [] Buyer's name and address: Buyer's tax district and reference: Property: Title Number: Interest: Leasehold Date of exchange of contract: Date of completion: Total Price: £[] Machinery and plant (not being thermal insulation falling within Section 28 CAA or integral features falling within Section 33A CAA) in respect of which election is made: see Appendix [to be obtained from client and inserted] Part of total price to be attributed to that machinery and plant: £1,573,850 Thermal insulation falling within Section 28 CAA and integral features falling within Section 33A CAA see Appendix [to be obtained from client and inserted] Part of total price to be attributed to such thermal insulation and integral features £1 (one pound) Signed…………… Name……………. for and on behalf of the Seller Signed…………… Name……………. for and on behalf of the Seller Dated [] Schedule 7 Environmental liabilities 1 Definitions In this Schedule 8 (Environmental liabilities): "Environmental Law" means European Community legislation, legislation of the United Kingdom or any part of the United Kingdom, common law and any bylaw or judgment or order of any court or administrative tribunal in each case relating to the protection of the environment, matters affecting human health, the health of other living organisms and/or the disposal, spillage, release, emission or migration of any Hazardous Substances and any code of practice, procedure or standard, compliance with which is required to discharge any duty or to conform with any practice recommended by any governmental or regulatory body in relation to any such matter whether or not the same has been enacted or is in force at the date of this Agreement and includes the requirements of a competent authority made pursuant to that legislation or statutory instrument or statutory guidance derived from that legislation. "Environmental Liabilities" means liabilities arising under Environmental Law in relation to Hazardous Substances. "Hazardous Substances" means any substance in solid, liquid or gaseous form which alone or in combination with others constitutes waste under Environmental Law or is capable of polluting the Environment or causing harm to human health to living organisms or ecosystems, or is likely to cause an actionable nuisance. "Environment" means all or any of the following media namely the air, including without limitation, the air within buildings and within other natural or man-made structures, water and land including, without limitation, any building, structure or receptacle in, on or under it and any living organisms or eco-systems supported by those media. 2 The condition of the Properties Each Buyer acknowledges that: (a) it has had full opportunity to inspect, survey, and investigate the condition of the Properties; (b) with respect to the contents of any report, plan and other written material or information either disclosed to it and/or orally communicated to it by the Sellers both as to the condition of the Properties and as to the nature and effect of any remedial work which has been carried out: (i) it relies on it at its own risk; and (ii) no warranty is given, or representation as to its accuracy is made by the Sellers; (c) the Price takes into account the risk to the Buyers from the condition of the Properties; (d) it has satisfied itself as to the condition of the Properties including the presence in on or under the Properties of Hazardous Substances. Schedule 8 Purchaser Property Title Number Hines -Moorfield Brindley 100 S.a r.l Brindleyplace, Birmingham being land and buildings on the north west side of Broad Street (the headlease) WM491380 Hines -Moorfield Brindley 3 S.a r.l Number Three Brindleyplace, BirminghamB1 2JB WM682940 Hines -Moorfield Brindley 4 S.a r.l Number Four Brindleyplace, Birmingham WM767322 Hines -Moorfield Brindley 5 S.a r.l Number Five Brindleyplace, Birmingham WM625319 Hines -Moorfield Brindley 6 S.a r.l Ground floor Number Six Brindleyplace, Birmingham WM781841 Number Six Brindleyplace, Birmingham WM771278 Additional restaurant areas Number Six Brindleyplace Birmingham WM964812 Hines -Moorfield Brindley 9 S.a r.l Number Nine Brindleyplace Birmingham WM728645 Basement and ground floor, Number Nine Brindleyplace WM729814 Hines -Moorfield Brindley 100 S.a r.l Café in the Square, Brindleyplace, Birmingham WM771271 Hines -Moorfield Brindley 100 S.a r.l The Basement, Café in the Square, Brindleyplace, Birmingham WM771269 Hines -Moorfield Brindley 100 S.a r.l Canalside Car Park Brindleyplace, Birmingham WM771273 Schedule 9 Contracts for the supply of services 1Scope of this Schedule This Schedule applies to the contracts for the supply of services to the Property maintained by the Sellers which are set out in Appendix 10. 2Cancellation unless otherwise required The Sellers will either assign the benefits of or as applicable deal with it in accordance with the provisions of those agreements which the Sellers will provide on Actual Completion unless the Buyers have notified the Sellers in writing before the date of this Agreement that they do not wish to maintain a contract (or a part thereof), or some of them, after completion. Where the Buyers have notified the Sellers of their wish not to maintain a contractor or part thereof, the Sellers will cancel the same on or before the date of Actual Completion. 3Contracts capable of assignment In the case of a contract capable of assignment, the Sellers are to assign the benefit of the contract (or a part thereof) to the Buyers. The Sellers will give notice of the assigning of the contract (or part thereof) to the supplier of the services. The Buyers are to undertake with the Sellers to: (a) assume the obligations of the Sellers under the contract insofar as they relate to the Property from Actual Completion; and (b) indemnify the Sellers against breach of obligation to the supplier under the contract arising after the Date of Actual Completion. 4Contracts not capable of assignment In the case of a contract not capable of assignment, or only assignable with the permission of the supplier: (a) the Sellers are to maintain the contract (or part thereof) for the benefit of the Buyers for so long as is necessary to ascertain whether the supplier is prepared to permit assignment, or novate the contract (or part thereof); (b) the Sellers are to use all reasonable and proper endeavours to obtain permission to assign the contract (or part thereof), or procure a novation for the Buyers; (c) if assignment is permitted by the supplier, paragraph3 (contracts capable and assignment) is to apply; (d) if a novation is obtainable, the Buyers are to take up the new contract with the supplier, or permit the Sellers to obtain a cancellation of the original contract (or part thereof); (e) the Buyers are to reimburse to the Sellers the cost of maintaining the contract (or part thereof) for any period mentioned in paragraph4(a); and (f) the Sellers are to bear the reasonable costs of cancellation of any contract (or part thereof), and the Buyers are to bear the reasonable cost of any novation; but (g) the Sellers may cancel a contract (or part thereof) where it is not capable of assignment, and the supplier is unwilling to permit an assignment or agree a novation. EXECUTED as a DEED by BRINDLEYPLACE) NOMINEE LIMITED acting by a director in) the presence of:) Director Signature of witness Name (in BLOCK CAPITALS) Address EXECUTED as a DEED by BRINDLEYPLACE) CO-NOMINEE LIMITED acting by a director in) the presence of:) Director Signature of witness Name (in BLOCK CAPITALS) Address EXECUTED as a DEED by BRINDLEYPLACE) HEADLEASE LIMITED acting by a director in) the presence of:) Director Signature of witness Name (in BLOCK CAPITALS) Address EXECUTED as a DEED by BRINDLEYPLACE) HEADLEASE (NO 2) LIMITED acting by a) director in the presence of:) Director Signature of witness Name (in BLOCK CAPITALS) Address EXECUTED as a DEED by Hines - Moorfield Brindley 3 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 3 S.à r.l. By: Graham Sidwell Capacity: class B manager EXECUTED as a DEED by Hines - Moorfield Brindley 4 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 4 S.à r.l. By: Graham Sidwell Capacity: class B manager EXECUTED as a DEED by Hines - Moorfield Brindley 5 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 5 S.à r.l. By: Graham Sidwell Capacity: class B manager EXECUTED as a DEED by Hines - Moorfield Brindley 6 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 6 S.à r.l. By: Graham Sidwell Capacity: class B manager EXECUTED as a DEED by Hines - Moorfield Brindley 9 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 9 S.à r.l. By: Graham Sidwell Capacity: class B manager EXECUTED as a DEED by Hines - Moorfield Brindley 100 S.à r.l. By: Kenneth MacRae Capacity: class A manager Hines - Moorfield Brindley 100 S.à r.l. By: Graham Sidwell Capacity: class B manager
